Exhibit 10.1

THIS AMENDED AND RESTATED SHAREHOLDERS’ AGREEMENT (as it may be amended from
time to time in accordance with the terms hereof, the “Agreement”), dated as of
April 9, 2014, is made by and among TPG, CPPIB and LGP (each as defined herein)
(collectively, the “Sponsors”) and IMS Health Holdings, Inc. (the “Company”).

RECITALS

WHEREAS, on February 26, 2010, the Sponsors, the Company and certain
subsidiaries of the Company entered into a Shareholders’ Agreement (the “Prior
Agreement”);

WHEREAS, on the date hereof, the Company is consummating an initial public
offering (the “IPO”) of its shares of common stock pursuant to an underwriting
agreement dated April 3, 2014; and

WHEREAS, on the date hereof, the parties hereto desire to amend and restate the
Prior Agreement in order to set forth their agreement with respect to
governance, registration rights and certain other matters.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements of the parties hereto, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, the following terms shall
have the following meanings:

“1-Year Unaffiliated Director” has the meaning set forth in Section 3.1(a).

“90-Day Unaffiliated Director” has the meaning set forth in Section 3.1(a).

“Adverse Disclosure” means public disclosure of material non-public information
which, in the Board of Directors’ good faith judgment, after consultation with
independent outside counsel to the Company, (i) would be required to be made in
any Registration Statement filed with the SEC by the Company so that such
Registration Statement would not be materially misleading; (ii) would not be
required to be made at such time but for the filing of such Registration
Statement; and (iii) the Company has a bona fide business purpose for not
disclosing publicly.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person. For these purposes, “control” shall mean the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise; provided that no Shareholder shall be deemed an Affiliate
of the Company or any of its subsidiaries for purposes of this Agreement.



--------------------------------------------------------------------------------

“Affiliated Officer” means an officer of the Company affiliated with any of TPG,
CPPIB or LGP.

“Agreement” has the meaning set forth in the preamble.

“Articles” means the certificate of incorporation and by-laws of the Company.

“Board of Directors” means the board of directors of the Company.

“Business Day” means any day other than a Saturday, Sunday or day on which
banking institutions in New York, New York are authorized or obligated by law or
executive order to close.

“Chief Executive Officer” means the chief executive officer of the Company then
in office.

“Company” has the meaning set forth in the preamble.

“Company Shares” means the shares of common stock or other equity securities of
the Company, and any securities into which such shares of common stock or other
equity securities shall have been changed or any securities resulting from any
reclassification or recapitalization of such shares of common stock or other
equity securities.

“Confidential Information” has the meaning set forth in Section 3.3.

“Coordination Agreement” has the meaning set forth in Section 5.1(a).

“CPPIB” means CPP Investment Board Private Holdings Inc. and each of its
Affiliates that is or becomes a Shareholder hereunder.

“CPPIB Director” has the meaning set forth in Section 3.1(a).

“CPPIB Supplemental Director” has the meaning set forth in Section 3.1(c)(ii).

“Demand Notice” has the meaning set forth in Section 4.1(e).

“Demand Period” has the meaning set forth in Section 4.1(d).

“Demand Registration” has the meaning set forth in Section 4.1(a)(i).

“Demand Registration Statement” has the meaning set forth in Section 4.1(a)(ii).

“Demand Suspension” has the meaning set forth in Section 4.1(f).

“Demanding Holder” means any Sponsor Demand Holder that exercises a right to
demand Registration pursuant to Article IV.

“Effectiveness Date” means the date on which Holders are no longer subject to
any lock-up in connection with the Company’s IPO.

 

2



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.

“FINRA” means the Financial Industry Regulatory Authority.

“Fund Indemnitor” has the meaning set forth in Section 3.1(l).

“GEI V” means Green Equity Investors V, L.P.

“Holder” means any holder of Registrable Securities who is a party hereto or who
succeeds to rights hereunder pursuant to Section 5.1.

“Indemnification Agreement” means an Indemnification Agreement in the form of
Exhibit 1 hereto.

“Indemnitee” has the meaning set forth in Section 3.1(l).

“Initial Share Ownership” means, with respect to each Sponsor, the number of
Company Shares held by such Sponsor immediately following the closing of the IPO
(including any additional closing pursuant to the underwriters’ over-allotment
option).

“IPO” has the meaning set forth in the recitals.

“Issuer Free Writing Prospectus” means an issuer free writing prospectus, as
defined in Rule 433 under the Securities Act, relating to an offer of the
Registrable Securities.

“Issuer Public Sale” has the meaning set forth in Section 4.3(a).

“LGP” means, collectively, Green Equity Investors V, L.P., Green Equity
Investors Side V, L.P. and LGP Iceberg Coinvest, LLC and each of their
respective Affiliates that is or becomes a Shareholder hereunder.

“LGP Director” has the meaning set forth in Section 3.1(a).

“Loss” has the meaning set forth in Section 4.9(a).

“Management Registration Rights Agreement” means the Registration and Preemptive
Rights Agreement dated as of February 26, 2010, by and among the Company and
certain Managers, as the same may be amended from time to time.

“Material Adverse Change” means (i) any general suspension of trading in, or
limitation on prices for, securities on any national securities exchange or in
the over-the-counter market in the United States; (ii) the suspension of trading
of any class of Registrable Securities by the SEC or any applicable national
securities exchange on which such Registrable Securities are listed; (iii) the
declaration of a banking moratorium or any suspension of payments in respect of
banks in the United States; (iv) a material outbreak or escalation of armed
hostilities or other international or national calamity involving the United
States or the declaration by the United

 

3



--------------------------------------------------------------------------------

States of a national emergency or war or a material change in national or
international financial, political or economic conditions; and (v) any event,
change, circumstance or effect that is or is reasonably likely to be materially
adverse to the business, properties, assets, liabilities, condition (financial
or otherwise), operations, results of operations or prospects of the Company and
its subsidiaries taken as a whole.

“Necessary Action” means, with respect to any party and a specified result, all
actions (to the extent such actions are permitted by law and within such party’s
control) necessary to cause such result, including (i) voting or providing a
written consent or proxy with respect to the Company Shares, (ii) causing the
adoption of stockholders’ resolutions and amendments to the organizational
documents of the Company, (iii) executing agreements and instruments, and
(iv) making, or causing to be made, with governmental, administrative or
regulatory authorities, all filings, registrations or similar actions that are
required to achieve such result.

“Person” means any individual, partnership, limited liability company,
corporation, trust, association, estate, unincorporated organization or a
government or any agency or political subdivision thereof.

“Piggyback Notice” has the meaning set forth in Section 4.3(a)

“Piggyback Registration” has the meaning set forth in Section 4.3(a).

“Potential Takedown Participant” has the meaning set forth in
Section 4.2(f)(ii).

“Prior Agreement” has the meaning set forth in the preamble.

“Prospectus” means the prospectus included in any Registration Statement, all
amendments and supplements to such prospectus, including post-effective
amendments, and all other material incorporated by reference in such prospectus.

“Qualifying Shareholder” means each of TPG and CPPIB, so long as such Sponsor
holds at least twenty-five percent (25%) of the Company Shares held by the
Sponsors.

“Registrable Securities” means any Company Shares held by any Holder and any
securities held by any Holder that may be issued or distributed or be issuable
in respect of Company Shares by way of conversion, dividend, stock split or
other distribution, merger, consolidation, exchange, recapitalization or
reclassification or similar transaction; provided, however, that any such
Registrable Securities shall cease to be Registrable Securities to the extent
(i) a Registration Statement with respect to the sale of such Registrable
Securities has become effective under the Securities Act and such Registrable
Securities have been disposed of in accordance with the plan of distribution set
forth in such Registration Statement, (ii) such Registrable Securities have been
sold to the public pursuant to Rule 144 (or any similar provisions then in
force) under the Securities Act or (iii) such Registrable Securities shall have
been otherwise Transferred and new certificates for them not bearing a legend
restricting Transfer under the Securities Act shall have been delivered by the
Company and such securities may be publicly resold without Registration under
the Securities Act without volume limitations or any other restrictions.

 

4



--------------------------------------------------------------------------------

“Registration” means a registration with the SEC of any Company Shares for offer
and sale to the public under a Registration Statement. The terms “Register” and
“Registering” shall have correlative meanings.

“Registration Expenses” has the meaning set forth in Section 4.8.

“Registration Statement” means any registration statement of the Company filed
with, or to be filed with, the SEC under the rules and regulations promulgated
under the Securities Act, including the related Prospectus, amendments and
supplements to such registration statement, including pre- and post-effective
amendments, and all exhibits and all material incorporated by reference in such
registration statement other than a registration statement (and related
Prospectus) filed on Form S-8 or any successor form thereto.

“Representatives” means, with respect to any Person, any of such Person’s
officers, directors, employees, agents, attorneys, accountants, actuaries,
consultants, equity financing partners or financial advisors or other Person
associated with, or acting on behalf of, such Person.

“SEC” means the Securities and Exchange Commission or any successor agency
having jurisdiction under the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended, and any successor
thereto, and any rules and regulations promulgated thereunder, all as the same
shall be in effect from time to time.

“Shareholder” means any holder of Company Shares that is or becomes a party to
this Agreement from time to time in accordance with the provisions hereof.

“Shelf Notice” has the meaning set forth in Section 4.2(c).

“Shelf Period” has the meaning set forth in Section 4.2(b).

“Shelf Registration” means a Registration effected pursuant to Section 4.2.

“Shelf Registration Statement” means a Registration Statement of the Company
filed with the SEC on either (i) Form S-3 (or any successor form or other
appropriate form under the Securities Act) or (ii) if the Company is not
permitted to file a Registration Statement on Form S-3, an evergreen
Registration Statement on Form S-1 (or any successor form or other appropriate
form under the Securities Act), in each case for an offering to be made on a
continuous basis pursuant to Rule 415 under the Securities Act (or any similar
rule that may be adopted by the SEC) covering the Registrable Securities, as
applicable.

“Shelf Suspension” has the meaning set forth in Section 4.2(d).

“Shelf Takedown Request” has the meaning set forth in Section 4.2(f).

“Sponsor” has the meaning set forth in the preamble.

 

5



--------------------------------------------------------------------------------

“Sponsor Demand Holder” has the meaning set forth in Section 4.1(a)(i).

“Sponsor Director” means any director designated for nomination by TPG, CPPIB or
LGP.

“TPG” means, collectively, TPG Partners V, L.P., TPG FOF V-A, L.P., TPG FOF V-B,
L.P., TPG Partners VI, L.P., TPG FOF VI SPV, L.P., TPG Biotechnology Partners
III, L.P. and TPG Iceberg Co-Invest LLC, and each of their respective Affiliates
that is or becomes a Shareholder hereunder.

“TPG Director” has the meaning set forth in Section 3.1(a).

“TPG Supplemental Director” has the meaning set forth in Section 3.1(b)(ii).

“Transfer” means, with respect to any Company Shares, a direct or indirect
transfer, sale, exchange, assignment, pledge, hypothecation or other encumbrance
or other disposition of such Company Shares, including the grant of an option or
other right, whether directly or indirectly, whether voluntarily, involuntarily
or by operation of law; and “Transferred”, “Transferee” and “Transferability”
shall each have a correlative meaning.

“Unaffiliated Director” means a director that meets the independence criteria
set forth in Rule 10A-3 under the Exchange Act.

“Underwritten Offering” means a Registration in which securities of the Company
are sold to an underwriter or underwriters on a firm commitment basis for
reoffering to the public, including any block sale to a financial institution
conducted as an underwritten public offering.

“Underwritten Shelf Takedown” has the meaning set forth in Section 4.2(e).

“WKSI” means any Securities Act registrant that is a well-known seasoned issuer
as defined in Rule 405 under the Securities Act at the most recent eligibility
determination date specified in paragraph (2) of that definition.

Section 1.2 Other Interpretive Provisions. (a) The meanings of defined terms are
equally applicable to the singular and plural forms of the defined terms.

(b) The words “hereof”, “herein”, “hereunder” and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
any subsection and section references are to this Agreement unless otherwise
specified.

(c) The term “including” is not limiting and means “including without
limitation.”

(d) The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

(e) Whenever the context requires, any pronouns used herein shall include the
corresponding masculine, feminine or neuter forms.

 

6



--------------------------------------------------------------------------------

ARTICLE II

REPRESENTATIONS AND WARRANTIES

Each of the parties to this Agreement hereby represents and warrants to each
other party to this Agreement that as of the date such party executes this
Agreement:

Section 2.1 Existence; Authority; Enforceability. Such party has the power and
authority to enter into this Agreement and to carry out its obligations
hereunder. Such party is duly organized and validly existing under the laws of
its jurisdiction of organization, and the execution of this Agreement, and the
consummation of the transactions contemplated herein, have been authorized by
all necessary action, and no other act or proceeding on its part is necessary to
authorize the execution of this Agreement or the consummation of any of the
transactions contemplated hereby. This Agreement has been duly executed by it
and constitutes its legal, valid and binding obligations, enforceable against it
in accordance with its terms.

Section 2.2 Absence of Conflicts. The execution and delivery by such party of
this Agreement and the performance of its obligations hereunder does not and
will not (a) conflict with, or result in the breach of any provision of the
constitutive documents of such party; (b) result in any violation, breach,
conflict, default or event of default (or an event which with notice, lapse of
time, or both, would constitute a default or event of default), or give rise to
any right of acceleration or termination or any additional payment obligation,
under the terms of any contract, agreement or permit to which such party is a
party or by which such party’s assets or operations are bound or affected; or
(c) violate any law applicable to such party.

Section 2.3 Consents. Other than any consents which have already been obtained,
no consent, waiver, approval, authorization, exemption, registration, license or
declaration is required to be made or obtained by such party in connection with
(a) the execution, delivery or performance of this Agreement or (b) the
consummation of any of the transactions contemplated herein.

ARTICLE III

GOVERNANCE

Section 3.1 Board of Directors.

(a) Composition of Initial Board. The Shareholders and the Company shall take
all Necessary Action to cause the Board of Directors to be comprised initially
of seven (7) directors, (A) two (2) of whom shall be designated by TPG (each, a
“TPG Director”), (B) one (1) of whom shall be designated by CPPIB (the “CPPIB
Director”), (C) one (1) of whom shall be designated by GEI V (the “LGP
Director”), (D) one (1) of whom shall be the Chief Executive Officer, (E) one
(1) of whom shall be an Unaffiliated Director (the “Initial Unaffiliated
Director”) and (F) one (1) additional director jointly designated by TPG and
CPPIB (the “Joint Director”). Within ninety (90) days following the date of this
Agreement, the Company and the

 

7



--------------------------------------------------------------------------------

Sponsors shall take all Necessary Action to cause the Board of Directors to
increase in size by one (1) to eight (8) directors and to fill such vacancy with
one (1) Unaffiliated Director (the “90-Day Unaffiliated Director”). Within one
year following the date of this Agreement, the Company and the Sponsors shall
take all Necessary Action to cause the Board of Directors to increase in size by
one (1) to nine (9) directors and to fill such vacancy with one (1) Unaffiliated
Director (the “1-Year Unaffiliated Director”). The foregoing directors shall be
divided into three classes of directors, each of which directors shall serve for
staggered three year-terms as follows:

(1) the class I directors shall include: one (1) TPG Director, the CPPIB
Director and the Chief Executive Officer;

(2) the class II directors shall include: one (1) TPG Director, the LGP Director
and the 90-Day Unaffiliated Director; and

(3) the class III directors shall include: the Initial Unaffiliated Director,
the Joint Director and the 1-Year Unaffiliated Director.

The initial term of the class I directors shall expire immediately following the
Company’s 2015 annual meeting of stockholders at which directors are elected.
The initial term of the class II directors shall expire immediately following
the Company’s 2016 annual meeting of stockholders at which directors are
elected. The initial term of the class III directors shall expire immediately
following the Company’s 2017 annual meeting at which directors are elected.

(b) TPG Representation.

(i) For so long as TPG holds a number of Company Shares representing at least
the percentage of its Initial Share Ownership shown below, the Company shall,
and the Sponsors shall take all Necessary Action to, include in the slate of
nominees recommended by the Board of Directors for election as directors at each
applicable annual or special meeting of shareholders at which directors are to
be elected that number of individuals designated by TPG that, if elected, will
result in TPG having the number of directors serving on the Board of Directors
that is shown below.

 

Percent of Initial Share Ownership

   Number of TPG Directors  

50% or greater

     2   

Less than 50% but greater than or equal to 5%

     1   

(ii) In addition, for so long as TPG holds a number of Company Shares
representing at least the percentage of its Initial Share Ownership shown below,
upon receiving a written request from TPG, the Company will take all Necessary
Action to cause the Board of Directors as soon as practicable to: (a) increase
the size of the Board of Directors to permit the inclusion of the number of
additional directors shown below on the Board of Directors; and (b) appoint such
directors to fill the vacancies created thereby as are specified by TPG. Subject
to the Articles, any director so appointed (each, a “TPG Supplemental Director”)
shall be assigned to such class of directors to be elected at the annual meeting
that is latest to occur of the then-existing classes of directors, unless
otherwise agreed by holders of at least sixty-five percent (65%) of the Shares
held by the

 

8



--------------------------------------------------------------------------------

Sponsors. Thereafter, for so long as TPG holds a number of Company Shares
representing at least the percentage of its Initial Share Ownership shown below,
in addition to any directors designated in accordance with Section 3.1(b)(i),
the Company shall, and the Sponsors shall take all Necessary Action to, include
in the slate of nominees recommended by the Board of Directors for election as
directors at each applicable annual or special meeting of shareholders at which
directors are to be elected that number of individuals designated by TPG that,
if elected, will result in TPG having the number of TPG Supplemental Directors
serving on the Board of Directors that is shown below.

 

Percent of Initial Share Ownership

   Number of TPG Supplemental Directors  

50% or greater

     2   

Less than 50% but greater than or equal to 10%

     1   

(c) CPPIB Representation.

(i) For so long as CPPIB holds a number of Company Shares representing at least
ten percent (10%) of its Initial Share Ownership, the Company shall, and the
Sponsors shall take all Necessary Action to, include in the slate of nominees
recommended by the Board of Directors for election as directors at each
applicable annual or special meeting of shareholders at which directors are to
be elected that number of individuals designated by CPPIB that, if elected, will
result in there being one (1) CPPIB Director serving on the Board of Directors.

(ii) In addition, for so long as CPPIB holds a number of Company Shares
representing at least twenty-five percent (25%) of its Initial Share Ownership,
upon receiving a written request from CPPIB, the Company will take all Necessary
Action to cause the Board of Directors as soon as practicable to: (a) increase
the size of the Board of Directors to permit the inclusion of one (1) additional
director on the Board of Directors; and (b) appoint such director to fill the
vacancy created thereby as is specified by CPPIB. Subject to the Articles, any
director so appointed (the “CPPIB Supplemental Director”) shall be assigned to
such class of directors to be elected at the annual meeting that is latest to
occur of the then-existing classes of directors, unless otherwise agreed by
holders of at least sixty-five percent (65%) of the Shares held by the Sponsors.
Thereafter, for so long as CPPIB holds a number of Company Shares representing
at least twenty-five percent (25%) of its Initial Share Ownership, in addition
to any directors designated in accordance with Section 3.1(c)(i), the Company
shall, and the Sponsors shall take all Necessary Action to, include in the slate
of nominees recommended by the Board of Directors for election as directors at
each applicable annual or special meeting of shareholders at which directors are
to be elected that number of individuals designated by CPPIB that, if elected,
will result in CPPIB having one (1) CPPIB Supplemental Director serving on the
Board of Directors.

(d) LGP Representation. For so long as LGP holds a number of Company Shares
representing at least fifty percent (50%) of its Initial Share Ownership, the
Company shall, and the Sponsors shall take all Necessary Action to, include in
the slate of nominees

 

9



--------------------------------------------------------------------------------

recommended by the Board of Directors for election as directors at each
applicable annual or special meeting of shareholders at which directors are to
be elected that number of individuals designated by LGP that, if elected, will
result in there being one (1) LGP Director serving on the Board of Directors.

(e) Joint Director Seat. For so long as TPG and CPPIB collectively hold a number
of Company Shares representing at least fifty percent (50%) of their collective
Initial Share Ownership, the Company shall, and the Sponsors shall take all
Necessary Action to, include in the slate of nominees recommended by the Board
of Directors for election as directors at each applicable annual or special
meeting of shareholders at which directors are to be elected that number of
individuals designated by TPG and CPPIB jointly that, if elected, will result in
there being one (1) Joint Director serving on the Board of Directors.

(f) Decrease in Sponsor Directors. Upon any decrease in the number of directors
that a Sponsor is entitled to designate for nomination to the Board of
Directors, such Sponsor shall take all Necessary Action to cause the appropriate
number of Sponsor Directors to offer to tender resignation. If such resignation
is then accepted by the Board of Directors, the Company and the Sponsors shall
take all Necessary Action to cause the authorized size of the Board of Directors
to be reduced accordingly.

(g) CEO Representation. If the term of the Chief Executive Officer as a director
on the Board of Directors is to expire in conjunction with any annual or special
meeting of shareholders at which directors are to be elected, the Sponsors agree
to take all Necessary Action to cause the Chief Executive Officer to be included
in the slate of nominees recommended by the Board of Directors for election.

(h) Vacancies. Except as provided in Section 3.1(f), and subject to the
Articles, (i) each Sponsor shall have the exclusive right to remove its
designees from the Board, and the Company and the Sponsors shall take all
Necessary Action to cause the removal of any such designee at the request of the
designating Sponsor and (ii) each Sponsor shall have the exclusive right to
designate directors for election to the Board of Directors to fill vacancies
created by reason of death, removal or resignation of its designees to the Board
of Directors, and the Company and the Sponsors shall take all Necessary Action
to cause any such vacancies to be filled by replacement directors designated by
such designating Sponsor as promptly as reasonably practicable; provided, that
in the case of the Joint Director, TPG and CPPIB must jointly agree to any such
removal and to fill such vacancy. For the avoidance of doubt and notwithstanding
anything to the contrary in this paragraph, no Sponsor shall have the right to
designate a replacement director, and the Company and the Sponsors shall not be
required to take any action to cause any vacancy to be filled by any such
designee, to the extent that election or appointment of such designee to the
Board of Directors would result in a number of directors designated by such
Sponsor in excess of the number of directors that such Sponsor is then entitled
to designate for membership on the Board of Directors pursuant to
Section 3.1(b), (c) or (d), as applicable.

(i) Additional Unaffiliated Directors. Subject to Sections 3.1(b)(ii) and
3.1(c)(ii), for so long as any Sponsor has the right to designate at least one
(1) director for nomination under this Agreement, the Company will take all
Necessary Action to ensure that the

 

10



--------------------------------------------------------------------------------

number of directors serving on the Board of Directors shall not exceed nine (9);
provided, that the number of directors may be increased if necessary to satisfy
the requirements of applicable laws and stock exchange regulations.

(j) Committees. Subject to applicable laws and stock exchange regulations, each
of TPG and CPPIB shall have the right to have a representative appointed to
serve on each committee of the Board of Directors other than the audit committee
for so long as such Sponsor has the right to designate at least one (1) director
for election to the Board of Directors and holds at least ten percent (10%) of
the outstanding shares of the Company’s common stock. Prior to the Trigger Date
(as defined in the Articles), a quorum of each such committee shall consist of a
majority of the members of the committee and the presence of at least one TPG
Director (unless waived by such TPG Director) and one CPPIB Director (unless
waived by such CPPIB Director); provided, however, that if a quorum is not
present at the originally scheduled meeting of any such committee due to the
absence of a TPG Director or a CPPIB Director, then such meeting shall be
adjourned and a notice to the members of such committee of the rescheduled
meeting shall be given in accordance with the Company’s bylaws, and if a quorum
is not present at the rescheduled meeting due to the absence of a TPG Director
(in the event there were no TPG Directors present at such adjourned meeting) or
a CPPIB Director (in the event there were no CPPIB Directors present at such
adjourned meeting), a quorum shall consist of at least a majority of such
committee, whether or not at least one TPG Director (in the event there were no
TPG Directors present at such adjourned meeting) or one CPPIB Director (in the
event there were no CPPIB Directors present at such adjourned meeting) is
present.

(k) Reimbursement of Expenses. The Company shall reimburse the directors for all
reasonable out-of-pocket expenses incurred in connection with their attendance
at meetings of the Board of Directors and any committees thereof, including
without limitation travel, lodging and meal expenses.

(l) Indemnification Agreements; D&O Insurance; Indemnification Priority. On or
prior to the date of this Agreement the Company shall, and shall cause each IMS
Company (as defined in the Indemnification Agreement) to, execute and deliver to
each Sponsor Director serving as a director of the Company as of the date hereof
an Indemnification Agreement. From and after the date hereof, simultaneously
with any person becoming a Sponsor Director the Company shall, and shall cause
each IMS Company to, execute and deliver to each such Sponsor Director an
Indemnification Agreement dated the date such Sponsor Director becomes a
director of the Company. The Company shall obtain customary director and officer
indemnity insurance on commercially reasonable terms. The Company hereby
acknowledges that any director, officer or other indemnified person covered by
any such indemnity insurance policy (any such Person, an “Indemnitee”) may have
certain rights to indemnification, advancement of expenses and/or insurance
provided by any of the Sponsors and certain of their respective Affiliates
(collectively, the “Fund Indemnitors”). The Company hereby agrees (i) that the
Company and its subsidiaries shall be the indemnitors of first resort (i.e.,
their respective obligations to an Indemnitee shall be primary and any
obligation of any Fund Indemnitor to advance expenses or to provide
indemnification for the same expenses or liabilities incurred by Indemnitee
shall be secondary) and the obligation of the Company and its subsidiaries to
indemnify and advance expenses to an Indemnitee shall be joint and several, and
(ii) the Company irrevocably waives, relinquishes and releases the Fund
Indemnitors from any and all

 

11



--------------------------------------------------------------------------------

claims against the Fund Indemnitors for contribution, subrogation or any other
recovery of any kind in respect thereof. The Company further agrees that no
advancement or payment by the Fund Indemnitors on behalf of an Indemnitee with
respect to any claim for which such Indemnitee has sought indemnification from
the Company or any of its subsidiaries, as the case may be, shall affect the
foregoing and the Fund Indemnitors shall have a right of contribution and/or be
subrogated to the extent of such advancement or payment to all of the rights of
recovery of such Indemnitee against the Company or any of its subsidiaries, as
the case may be.

Section 3.2 Voting Agreement. Each Sponsor agrees to cast all votes to which
such Sponsor is entitled in respect of its Company Shares, whether at any annual
or special meeting, by written consent or otherwise, so as to cause to be
elected to the Board of Directors those individuals designated in accordance
with this Article III and to otherwise effect the intent of this Article III.
Prior to the first date on which the Sponsors cease collectively to beneficially
own (directly or indirectly) more than fifty percent (50%) of the Company’s
outstanding shares of common stock, each Sponsor agrees not to take action to
remove each other’s director nominees from office pursuant to Article V(c) of
the Articles unless such removal is for cause.

Section 3.3 Sharing of Information. To the extent permitted by antitrust,
competition or any other applicable law, each Shareholder agrees and
acknowledges that the directors designated by TPG, CPPIB and LGP may share
confidential, non-public information (“Confidential Information”) about the
Company and its subsidiaries with TPG, CPPIB and LGP, respectively. Each
Shareholder recognizes that it, or its Affiliates and Representatives, has
acquired or will acquire Confidential Information the use or disclosure of which
could cause the Company substantial loss and damages that could not be readily
calculated and for which no remedy at law would be adequate. Accordingly, each
Shareholder covenants and agrees with the Company that it will not (and will
cause its respective Affiliates and Representatives not to) at any time, except
with the prior written consent of the Company, directly or indirectly, disclose
any Confidential Information known to it, unless (i) such information becomes
known to the public through no fault of such Shareholder, (ii) disclosure is
required by applicable law, provided that such Shareholder promptly notifies the
Company of such disclosure and takes reasonable steps to minimize the extent of
any such required disclosure, (iii) such information was available or becomes
available to such Shareholder before, on or after the date hereof, without
restriction, from a source (other than the Company) without any breach of duty
to the Company or (iv) such information was independently developed by the
Shareholder or its representatives without the use of the Confidential
Information. Notwithstanding anything herein to the contrary, nothing in this
Agreement shall prohibit a Shareholder from disclosing Confidential Information
to any Affiliate, Representative, limited partner, member or shareholder of such
Shareholder; provided, that such Shareholder shall be responsible for any breach
of this Section 3.3 by any such person

Section 3.4 Board Composition Following Controlled Company Status. The Company
and the Sponsors shall take all Necessary Action to ensure that the composition
of the Board of Directors complies with all applicable law and stock exchange
rules upon loss of the “controlled company” exemption under applicable stock
exchange rules.

 

12



--------------------------------------------------------------------------------

ARTICLE IV

REGISTRATION RIGHTS

Section 4.1 Demand Registration.

(a) Demand by Holders.

(i) If at any time after the Effectiveness Date, there is no currently effective
Shelf Registration Statement on file with the SEC, any of TPG, CPPIB and LGP, in
each case so long as it holds Registrable Securities (each, a “Sponsor Demand
Holder”), shall have the right to make a written request to the Company for
Registration of all or part of the Registrable Securities held by it on (x) Form
S-1 or any successor form or any similar long-form registration statement (a
“Long-Form Registration”), or (y) Form S-3 or any successor form or any similar
short-form registration statement (a “Short-Form Registration”) if the Company
is qualified to use such short form. Any such request pursuant to clauses
(i) and (ii) of this Section 4.1(a) shall hereinafter be referred to as a
“Demand Registration.” Each request for a Demand Registration shall specify
(x) the kind and aggregate amount of Registrable Securities to be Registered and
(y) the intended methods of disposition thereof.

(ii) As promptly as practicable, the Company shall file a Registration Statement
relating to such Demand Registration (a “Demand Registration Statement”), and
shall use its reasonable best efforts to cause (a) such Demand Registration
Statement to promptly be declared effective under the Securities Act, and
(b) the offer and sale of Registrable Securities to be otherwise registered
and/or qualified under the “Blue Sky” laws of such jurisdictions as any Holder
of Registrable Securities being registered under such Registration Statement or
any underwriter, if any, reasonably requests.

(iii) Notwithstanding anything to the contrary herein, no Demand Registration
Statement or Shelf Registration Statement shall be required to be effective
within one (1) year following the closing of the IPO unless approved by the
Sponsors holding, in the aggregate, at least sixty-five percent (65%) of the
Company Shares held by the Sponsors.

(b) Limitation on Demand Registrations. Subject to Section 4.1(a), each Sponsor
Demand Holder shall have the right to request up to three (3) Long-Form
Registrations and an unlimited number of Short-Form Registrations. The Company
shall not be obligated to take any action to effect any Demand Registration if a
Demand Registration was declared effective or an Underwritten Shelf Takedown was
consummated within the preceding ninety (90) days (unless otherwise consented to
by the Company’s Board of Directors).

(c) Demand Withdrawal. A Demanding Holder, and any other Holder that has
requested its Registrable Securities be included in a Demand Registration
pursuant to Section 4.1(e), may withdraw all or any portion of its Registrable
Securities included in a Demand Registration from such Demand Registration at
any time prior to the effectiveness of the applicable Demand Registration
Statement. Upon receipt of a notice to such effect from a Demanding Holder (or
if there is more than one Demanding Holder, from all such Demanding

 

13



--------------------------------------------------------------------------------

Holders) with respect to all of the Registrable Securities included by such
Demanding Holder(s) in such Demand Registration, the Company shall cease all
efforts to secure effectiveness of the applicable Demand Registration Statement
and such Registration nonetheless shall be deemed a Demand Registration for
purposes of Section 4.1(b) unless (i) the withdrawing Demanding Holder(s) shall
have paid or reimbursed the Company for its or their pro rata share of all
reasonable and documented out-of-pocket fees and expenses incurred by the
Company in connection with the Registration (based on the number of securities
the Demanding Holder(s) sought to register, as compared to the total number of
securities included in such Demand Registration Statement) or (ii) such
withdrawal is made following the occurrence of a Material Adverse Change or
because the Registration would require the Company to make an Adverse
Disclosure.

(d) Effective Registration. The Company shall be deemed to have effected a
Demand Registration if the Demand Registration Statement has become effective
and remains effective for not less than one hundred eighty (180) days (or such
shorter period as will terminate when all Registrable Securities covered by such
Demand Registration Statement have been sold or withdrawn), or if such
Registration Statement relates to an Underwritten Offering, such longer period
as in the opinion of counsel for the underwriter or underwriters a Prospectus is
required by law to be delivered in connection with sales of Registrable
Securities by an underwriter or dealer (the applicable period, the “Demand
Period”). No Demand Registration shall be deemed to have been effected if
(i) during the Demand Period such Registration is interfered with by any stop
order, injunction or other order or requirement of the SEC or other governmental
agency or court or (ii) the conditions to closing specified in the underwriting
agreement, if any, entered into in connection with such Registration are not
satisfied other than by reason of a wrongful act, misrepresentation or breach of
such applicable underwriting agreement by a participating Holder.

(e) Demand Notice. Promptly upon receipt of any request for a Demand
Registration (but in no event more than two (2) Business Days thereafter), the
Company shall deliver a written notice (a “Demand Notice”) of any such
Registration request to all other Holders of Registrable Securities, and the
Company shall include in such Demand Registration all such Registrable
Securities with respect to which the Company has received written requests for
inclusion therein within three (3) Business Days after the date that the Demand
Notice has been delivered. All requests made pursuant to this Section 4.1(e)
shall specify the aggregate amount of Registrable Securities to be registered
and the intended method of distribution of such securities.

(f) Delay in Filing; Suspension of Registration. If the filing, initial
effectiveness or continued use of a Demand Registration Statement at any time
would require the Company to make an Adverse Disclosure, the Company may, upon
giving prompt written notice of such action to the Holders, delay the filing or
initial effectiveness of, or suspend use of, the Demand Registration Statement
(a “Demand Suspension”); provided, however, that the Company shall not be
permitted to exercise a Demand Suspension (i) more than once during any twelve
(12)-month period or (ii) for a period exceeding thirty (30) days on any one
occasion. In the case of a Demand Suspension, the Holders agree to suspend use
of the applicable Prospectus and any Issuer Free Writing Prospectuses in
connection with any sale or purchase, or offer to sell or purchase, Registrable
Securities, upon receipt of the notice referred to above. The Company shall
immediately notify the Holders upon the termination of any Demand Suspension,
amend or

 

14



--------------------------------------------------------------------------------

supplement the Prospectus or any Issuer Free Writing Prospectus, if necessary,
so it does not contain any untrue statement or omission and furnish to the
Holders such numbers of copies of the Prospectus and any Issuer Free Writing
Prospectus as so amended or supplemented as the holders may reasonably request.
The Company shall, if necessary, supplement or make amendments to the Demand
Registration Statement, if required by the registration form used by the Company
for the Demand Registration or by the instructions applicable to such
registration form or by the Securities Act or the rules or regulations
promulgated thereunder or as may reasonably be requested by the Holders of a
majority of Registrable Securities that are included in such Demand Registration
Statement.

(g) Underwritten Offering. If a Demanding Holder so requests, an offering of
Registrable Securities pursuant to a Demand Registration shall be in the form of
an Underwritten Offering. The participating Sponsor Demand Holders shall have
the right to select the managing underwriter or underwriters to administer the
offering; provided that such managing underwriter or underwriters shall be
reasonably acceptable to the Company and TPG.

(h) Priority of Securities Registered Pursuant to Demand Registrations. If the
managing underwriter or underwriters of a proposed Underwritten Offering of the
Registrable Securities included in a Demand Registration (or, in the case of a
Demand Registration not being underwritten, the Demanding Holders holding a
majority of the Demanding Holders’ Registrable Securities included therein)
advise the Board of Directors in writing that, in its or their opinion, the
number of securities requested to be included in such Demand Registration
exceeds the number which can be sold in such offering without being likely to
have a significant adverse effect on the price, timing or distribution of the
securities offered or the market for the securities offered, then the securities
to be included in such Registration shall be (x) first, allocated pro rata among
the Holders that have requested to participate in such Demand Registration
(based on the relative number of Registrable Securities requested to be included
therein), (y) second, and only if all the securities referred to in clause
(x) have been included, the number of other securities that, in the opinion of
such managing underwriter or underwriters (or Demanding Holders holding a
majority of the Demanding Holders’ Registrable Securities to be included in such
Registration, if applicable) can be sold without having such adverse effect.

(i) In the event that a Holder requests to participate in a Registration
pursuant to this Section 4.1 in connection with a distribution of Registrable
Securities to its partners or members, the Registration shall provide for resale
by such partners or members, if requested by the Holder.

Section 4.2 Shelf Registration.

(a) Filing. As promptly as practicable following a demand by any Sponsor Demand
Holder at any time after the Effectiveness Date, the Company shall file with the
SEC a Shelf Registration Statement relating to the offer and sale of Registrable
Securities by any Holders thereof from time to time in accordance with the
methods of distribution elected by such Holders and set forth in the Shelf
Registration Statement and, as promptly as practicable thereafter, shall use its
reasonable best efforts to cause such Shelf Registration Statement to become
effective under the Securities Act. If on the date of such demand (i) the
Company is a WKSI, then the Sponsor Demand Holders may request Registration of
an unspecified amount of

 

15



--------------------------------------------------------------------------------

Registrable Securities and (ii) the Company is not a WKSI, then the Sponsor
Demand Holders shall specify the aggregate amount of Registrable Securities to
be registered. If, on the date of any such demand, the Company does not qualify
to file a Shelf Registration Statement, then the provisions of Section 4.1 shall
apply instead.

(b) Continued Effectiveness. The Company shall use its reasonable best efforts
to keep such Shelf Registration Statement continuously effective under the
Securities Act in order to permit the Prospectus forming a part thereof to be
usable by Holders until the earlier of (i) the date as of which all Registrable
Securities have been sold pursuant to the Shelf Registration Statement or
another Registration Statement filed under the Securities Act (but in no event
prior to the applicable period referred to in Section 4(a)(3) of the Securities
Act and Rule 174 thereunder) and (ii) the date as of which each of the Holders
is permitted to sell its Registrable Securities without Registration pursuant to
Rule 144 under the Securities Act without volume limitations or other
restrictions on Transfer thereunder (such period of effectiveness, the “Shelf
Period”). Subject to Section 4.2(d), the Company shall not be deemed to have
used its reasonable best efforts to keep the Shelf Registration Statement
effective during the Shelf Period if the Company voluntarily takes any action or
omits to take any action that would result in Holders of the Registrable
Securities covered thereby not being able to offer and sell any Registrable
Securities pursuant to such Shelf Registration Statement during the Shelf
Period, unless such action or omission is required by applicable law.

(c) Shelf Notice. Promptly upon receipt of any request to file a Shelf
Registration Statement (but in no event more than two (2) Business Days
thereafter), the Company shall deliver a written notice (a “Shelf Notice”) of
any such request to all other Holders of Registrable Securities. If the Company
is not then a WKSI, the Company shall include in such Registration all such
Registrable Securities with respect to which the Company has received written
requests for inclusion therein within three (3) Business Days after the date
that the Shelf Notice has been delivered. If the Company is then a WKSI, the
Company shall include in such Registration an unspecified amount of Registrable
Securities.

(d) Suspension of Registration. If the continued use of such Shelf Registration
Statement at any time would require the Company to make an Adverse Disclosure,
the Company may, upon giving prompt prior written notice of such action to the
Holders, suspend use of the Shelf Registration Statement (a “Shelf Suspension”);
provided, however, that the Company shall not be permitted to exercise a Shelf
Suspension (i) more than one time during any twelve (12)-month period, or
(ii) for a period exceeding thirty (30) days on any one occasion. In the case of
a Shelf Suspension, the Holders agree to suspend use of the applicable
Prospectus and any Issuer Free Writing Prospectuses in connection with any sale
or purchase of, or offer to sell or purchase, Registrable Securities, upon
receipt of the notice referred to above. The Company shall immediately notify
the Holders upon the termination of any Shelf Suspension, amend or supplement
the Prospectus or any Issuer Free Writing Prospectuses, if necessary, so it does
not contain any untrue statement or omission and furnish to the Holders such
numbers of copies of the Prospectus as so amended or supplemented or any Issuer
Free Writing Prospectus as the Holders may reasonably request. The Company
shall, if necessary, supplement or make amendments to the Shelf Registration
Statement, if required by the registration form used by the Company for the
Shelf Registration or by the instructions applicable to such registration form
or by the Securities Act or the rules or regulations promulgated thereunder or
as may reasonably be requested by the Holders of a majority of the Registrable
Securities then outstanding.

 

16



--------------------------------------------------------------------------------

(e) Underwritten Offering. If any Sponsor Demand Holder, in consultation with
each other Sponsor, so elects, an offering of Registrable Securities under a
Shelf Registration Statement shall be in the form of an Underwritten Offering
(each such offering, an “Underwritten Shelf Takedown”), and the Company shall
amend or supplement the Shelf Registration Statement for such purpose. The
participating Sponsor Demand Holders shall have the right to select the managing
underwriter or underwriters to administer such offering; provided that such
managing underwriter or underwriters shall be reasonably acceptable to the
Company and TPG.

(f) Shelf Takedowns.

(i) At any time during which the Company has an effective Shelf Registration
Statement with respect to a Sponsor Demand Holders’ Registrable Securities, by
notice to the Company specifying the intended method or methods of disposition
thereof, such Sponsor Demand Holder may make a written request (a “Shelf
Takedown Request”) to the Company to effect an offering of such Registrable
Securities, including an Underwritten Shelf Takedown, of all or a portion of
such Holder’s Registrable Securities that are covered by such Shelf Registration
Statement, and as soon as practicable the Company shall amend or supplement the
Shelf Registration Statement for such purpose.

(ii) Promptly upon receipt of a Shelf Takedown Request (but in no event more
than two (2) Business Days thereafter) for any Underwritten Shelf Takedown, the
Company shall deliver a notice (a “Shelf Takedown Notice”) to each other Sponsor
Demand Holder with Registrable Securities covered by the applicable Registration
Statement, or to all other Sponsor Demand Holders if such Registration Statement
is undesignated (each a “Potential Takedown Participant”). The Shelf Takedown
Notice shall offer each such Potential Takedown Participant the opportunity to
include in any Underwritten Shelf Takedown that number of Registrable Securities
as each such Holder may request in writing. The Company shall include in the
Underwritten Shelf Takedown all such Registrable Securities with respect to
which the Company has received written requests for inclusion therein within
three (3) Business Days after the date that the Shelf Takedown Notice has been
delivered. Each such Holder’s request to participate in an Underwritten Shelf
Takedown shall be binding on such Holder; provided, that each such Potential
Takedown Participant that elects to participate may condition its participation
on the Underwritten Shelf Takedown being completed within ten (10) Business Days
of its acceptance at a price per share (after giving effect to any underwriters’
discounts or commissions) to such Holder of not less than ninety percent
(90%) of the closing price for the shares on their principal trading market on
the Business Day immediately prior to such Holder’s election to participate.

(iii) The Company shall not be obligated to take any action to effect any
Underwritten Shelf Takedown if a Demand Registration or an Underwritten Shelf
Takedown was consummated within the preceding forty-five (45) days (unless
otherwise consented to by the Company’s Board of Directors).

 

17



--------------------------------------------------------------------------------

(g) Priority of Securities Sold Pursuant to Shelf Registrations. If the managing
underwriter or underwriters of a proposed Underwritten Offering of the
Registrable Securities included in a Shelf Registration advise the Board of
Directors in writing that, in its or their opinion, the number of securities
requested to be included in an Underwritten Shelf Takedown exceeds the number
which can be sold in such Underwritten Shelf Takedown without being likely to
have a significant adverse effect on the price, timing or distribution of the
securities offered or the market for the securities offered, the number of
Registrable Securities to be included in such offering shall be allocated pro
rata among the Holders seeking to participate in such Underwritten Shelf
Takedown (based on the relative number of Registrable Securities requested to be
included in such Underwritten Shelf Takedown), to the extent necessary to reduce
the total number of Registrable Securities to be included in such Underwritten
Shelf Takedown to the number recommended by the managing underwriter or
underwriters.

(h) In the event that a Holder requests to participate in a Registration
pursuant to this Section 4.2 in connection with a distribution of Registrable
Securities to its partners or members, the Registration shall provide for resale
by such partners or members, if requested by the Holder.

Section 4.3 Piggyback Registration.

(a) Participation. If the Company at any time proposes to file a Registration
Statement under the Securities Act with respect to any offering of its equity
securities for its own account or for the account of any other Persons (other
than (i) a Registration under Section 4.1 or 4.2, (ii) a Registration on Form
S-4 or S-8 or any successor form to such Forms or (iii) a Registration of
securities solely relating to an offering and sale to employees or directors of
the Company pursuant to any employee stock plan or other employee benefit plan
arrangement (an “Issuer Public Sale”)), then, as soon as practicable (but in no
event less than fifteen (15) days prior to the proposed date of filing such
Registration Statement), the Company shall give written notice (a “Piggyback
Notice”) of such proposed filing to all the Holders of Registrable Securities,
and such notice shall offer the Holders of Registrable Securities the
opportunity to Register under such Registration Statement such number of
Registrable Securities as each such Holder may request in writing (a “Piggyback
Registration”). Subject to Section 4.3(b), the Company shall include in such
Registration Statement all such Registrable Securities which are requested to be
included therein within three (3) Business Days after the receipt by such Holder
of any such notice; provided, however, that if at any time after giving written
notice of its intention to Register any securities and prior to the effective
date of the Registration Statement filed in connection with such Registration,
the Company shall determine for any reason not to Register or to delay
Registration of such securities, the Company shall give written notice of such
determination to each Holder of Registrable Securities and, thereupon, (i) in
the case of a determination not to Register, shall be relieved of its obligation
to Register any Registrable Securities in connection with such Registration (but
not from its obligation to pay the Registration Expenses in connection
therewith), without prejudice, however, to the rights of any Holders of
Registrable Securities entitled to request that such Registration be effected as
a Demand Registration under Section 4.1, and (ii) in the case of a determination
to delay Registering, in the absence of a request for a Demand Registration,
shall be permitted to delay Registering any Registrable Securities, for the same
period as the delay in Registering such other securities. If the offering
pursuant to such Registration Statement is to be underwritten, then

 

18



--------------------------------------------------------------------------------

each Holder making a request for a Piggyback Registration pursuant to this
Section 4.3(a) must, and the Company shall make such arrangements with the
managing underwriter or underwriters so that each such Holder may, participate
in such Underwritten Offering. If the offering pursuant to such Registration
Statement is to be on any other basis, then each Holder making a request for a
Piggyback Registration pursuant to this Section 4.3(a) must, and the Company
shall make such arrangements so that each such Holder may, participate in such
offering on such basis. Any Holder shall have the right to withdraw all or part
of its request for inclusion of its Registrable Securities in a Piggyback
Registration by giving written notice to the Company of its request to withdraw;
provided that such request must be made in writing prior to the effectiveness of
such Registration Statement.

(b) Priority of Piggyback Registration. If the managing underwriter or
underwriters of any proposed Underwritten Offering of Registrable Securities
included in a Piggyback Registration informs the Company and the participating
Holders of Registrable Securities in writing that, in its or their opinion, the
number of securities which such Holders and any other Persons intend to include
in such offering exceeds the number which can be sold in such offering without
being likely to have a significant adverse effect on the price, timing or
distribution of the securities offered or the market for the securities offered,
then the securities to be included in such Registration shall be (i) first, one
hundred percent (100%) of the securities that the Company or (subject to
Section 4.7) any Person (other than a Holder of Registrable Securities)
exercising a contractual right to demand Registration, as the case may be,
proposes to sell, and (ii) second, and only if all the securities referred to in
clause (i) have been included, the number of Registrable Securities that, in the
opinion of such managing underwriter or underwriters, can be sold without having
such adverse effect, with such number to be allocated pro rata among the Holders
that have requested to participate in such Registration based on the relative
number of Registrable Securities requested to be included therein then held by
each such Holder and (iii) third, and only if all of the Registrable Securities
referred to in clause (ii) have been included in such Registration, any other
securities eligible for inclusion in such Registration.

(c) No Effect on Demand Registrations. No Registration of Registrable Securities
effected pursuant to a request under this Section 4.3 shall be deemed to have
been effected pursuant to Sections 4.1 and 4.2 or shall relieve the Company of
its obligations under Sections 4.1 or 4.2.

Section 4.4 Black-out Periods.

(a) Black-out Periods for Issuer Public Sales. In the event of an Issuer Public
Sale of the Company’s equity securities in an Underwritten Offering, the Holders
of Registrable Securities agree, if requested by the managing underwriter or
underwriters in such Underwritten Offering, not to effect any public sale or
distribution of any securities (except, in each case, as part of the applicable
Registration, if permitted) that are the same as or similar to those being
Registered in connection with such Issuer Public Sale, or any securities
convertible into or exchangeable or exercisable for such securities, and agree
to become bound by and execute and deliver a lock-up agreement with respect to
such restrictions, during the period beginning seven (7) days before and ending
ninety (90) days (or such lesser periods as may be permitted by the Company or
such managing underwriter or underwriters) after, the date of the final
Prospectus

 

19



--------------------------------------------------------------------------------

relating to such Underwritten Offering, to the extent timely notified in writing
by the Company or the managing underwriter or underwriters; provided that such
restrictions shall not apply to (i) securities acquired in the public market
subsequent to the Underwritten Offering, (ii) distributions-in-kind to a
Holder’s partners or members or (iii) Transfers to Affiliates, but only if such
Affiliates agree to be bound by the restrictions herein.

(b) Black-out Period for Demand and Shelf Registrations. In the case of a
Registration of Registrable Securities pursuant to Section 4.1 or 4.2 for an
Underwritten Offering, the Company and each Holder of Registrable Securities
shall, if requested by the Demanding Holders holding a majority of the Demanding
Holders’ Registrable Securities to be included in such Registration or the
managing underwriter or underwriters, not effect any public sale or distribution
of any securities which are the same as or similar to those being Registered, or
any securities convertible into or exchangeable or exercisable for such
securities, and, in the case of each such Holder, agree to become bound by and
execute and deliver a lock-up agreement with respect to such restrictions,
during the period beginning seven (7) days before, and ending ninety (90) days
(or such lesser periods as may be permitted by such Demanding Holders or such
managing underwriter or underwriters) after, the date of the final Prospectus
relating to such Underwritten Offering, to the extent timely notified in writing
by a Holder of Registrable Securities covered by such Registration Statement or
the managing underwriter or underwriters. Notwithstanding the foregoing, the
Company may effect a public sale or distribution of securities of the type
described above and during the periods described above if such sale or
distribution is made pursuant to Registrations on Form S-4 or S-8 or any
successor form to such Forms or as part of any Registration of securities for
offering and sale to employees or directors of the Company pursuant to any
employee stock plan or other employee benefit plan arrangement. If requested by
such Demanding Holders or such managing underwriter or underwriters, the Company
shall use its reasonable best efforts to obtain from each Holder of restricted
securities of the Company which securities are the same as or similar to the
Registrable Securities being Registered, or any restricted securities
convertible into or exchangeable or exercisable for any of such securities, an
agreement not to effect any public sale or distribution of such securities
during any such period referred to in this paragraph, except as part of any such
Registration, if permitted. Notwithstanding the foregoing, with respect to
Holders of Registrable Securities, the restrictions set forth in this
Section 4.4(b) shall not apply to (i) securities acquired in the public market
subsequent to the Underwritten Offering, (ii) distributions-in-kind to a
Holder’s partners or members or (iii) Transfers to Affiliates, but only if such
Affiliates agree to be bound by the restrictions herein. Without limiting the
foregoing (but subject to Section 4.7), if after the date hereof the Company
grants any Person (other than a Holder of Registrable Securities) any rights to
demand or participate in a Registration, the Company agrees that the agreement
with respect thereto shall include such Person’s agreement to comply with any
black-out period required by this Section 4.4 as if it were a Holder hereunder).

Section 4.5 Registration Procedures.

(a) In connection with the Company’s Registration obligations under Sections
4.1, 4.2 and 4.3, the Company shall use its reasonable best efforts to effect
such Registration to permit the sale of such Registrable Securities in
accordance with the intended method or methods of distribution thereof as
expeditiously as reasonably practicable, and in connection therewith the Company
shall:

(i) prepare the required Registration Statement including all exhibits and
financial statements required under the Securities Act to be filed therewith,
and before filing a Registration Statement, Prospectus or any Issuer Free
Writing Prospectus, or any amendments or supplements thereto, (x) furnish to the
underwriters, if any, and to the Holders of the Registrable Securities covered
by such Registration Statement, copies of all documents prepared to be filed,
which documents shall be subject to the review of such underwriters and such
Holders and their respective counsel and (y) except in the case of a
Registration under Section 4.3, not file any Registration Statement, Prospectus
or any Issuer Free Writing Prospectus or amendments or supplements thereto to
which the Holders of a majority of Registrable Securities, or any Sponsor with
Registrable Securities, covered by such Registration Statement or the
underwriters, if any, shall reasonably object;

 

20



--------------------------------------------------------------------------------

(ii) as soon as reasonably practicable file with the SEC a Registration
Statement relating to the Registrable Securities including all exhibits and
financial statements required by the SEC to be filed therewith, and use its
reasonable best efforts to cause such Registration Statement to become effective
under the Securities Act as soon as practicable;

(iii) prepare and file with the SEC such amendments and post-effective
amendments to such Registration Statement and supplements to the Prospectus or
any Issuer Free Writing Prospectus as may be (x) reasonably requested by the
Holders of a majority of participating Registrable Securities or by any Sponsor
with Registrable Securities covered by such Registration Statement,
(y) reasonably requested by any participating Holder (to the extent such request
relates to information relating to such Holder), or (z) necessary to keep such
Registration effective for the period of time required by this Agreement, and
comply with provisions of the applicable securities laws with respect to the
sale or other disposition of all securities covered by such Registration
Statement during such period in accordance with the intended method or methods
of disposition by the sellers thereof set forth in such Registration Statement;

(iv) notify the participating Holders of Registrable Securities and the managing
underwriter or underwriters, if any, and (if requested) confirm such notice in
writing and provide copies of the relevant documents, as soon as reasonably
practicable after notice thereof is received by the Company (a) when the
applicable Registration Statement or any amendment thereto has been filed or
becomes effective, and when the applicable Prospectus, any amendment or
supplement to such Prospectus, any Issuer Free Writing Prospectus or any
amendment or supplement to such Issuer Free Writing Prospectus has been filed,
(b) of any written comments by the SEC or any request by the SEC or any other
federal or state governmental authority for amendments or supplements to such
Registration Statement, such Prospectus, such Issuer Free Writing Prospectus or
for additional information (whether before or after the effective date of the
Registration Statement), (c) of the issuance by the SEC of any stop order
suspending the effectiveness of such Registration Statement or any order by the
SEC or any other regulatory authority preventing or suspending the use of any
preliminary or final Prospectus or the initiation or threatening of any
proceedings for such purposes, (d) if, at any time, the representations and
warranties of the Company in any applicable underwriting agreement

 

21



--------------------------------------------------------------------------------

cease to be true and correct in all material respects, and (e) of the receipt by
the Company of any notification with respect to the suspension of the
qualification of the Registrable Securities for offering or sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose;

(v) promptly notify each selling Holder of Registrable Securities and the
managing underwriter or underwriters, if any, when the Company becomes aware of
the happening of any event as a result of which the applicable Registration
Statement or the Prospectus included in such Registration Statement (as then in
effect) or any Issuer Free Writing Prospectus contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
therein (in the case of such Prospectus, any preliminary Prospectus or Issuer
Free Writing Prospectus, in light of the circumstances under which they were
made) not misleading, when any Issuer Free Writing Prospectus includes
information that may conflict with the information contained in the Registration
Statement, or, if for any other reason it shall be necessary during such time
period to amend or supplement such Registration Statement, Prospectus or Issuer
Free Writing Prospectus in order to comply with the Securities Act and, in
either case as promptly as reasonably practicable thereafter, prepare and file
with the SEC, and furnish without charge to the selling Holders and the managing
underwriter or underwriters, if any, an amendment or supplement to such
Registration Statement, Prospectus or Issuer Free Writing Prospectus which shall
correct such misstatement or omission or effect such compliance;

(vi) use its reasonable best efforts to prevent, or obtain the withdrawal of,
any stop order or other order or notice preventing or suspending the use of any
preliminary or final Prospectus or any Issuer Free Writing Prospectus;

(vii) promptly incorporate in a Prospectus supplement, Issuer Free Writing
Prospectus or post-effective amendment such information as the managing
underwriter or underwriters and the Holders of a majority of Registrable
Securities being sold agree should be included therein relating to the plan of
distribution with respect to such Registrable Securities; and make all required
filings of such Prospectus supplement, Issuer Free Writing Prospectus or
post-effective amendment as soon as reasonably practicable after being notified
of the matters to be incorporated in such Prospectus supplement, Issuer Free
Writing Prospectus or post-effective amendment;

(viii) furnish to each selling Holder of Registrable Securities and each
underwriter, if any, without charge, as many conformed copies as such Holder or
underwriter may reasonably request of the applicable Registration Statement and
any amendment or post-effective amendment thereto, including financial
statements and schedules, all documents incorporated therein by reference and
all exhibits (including those incorporated by reference);

(ix) deliver to each selling Holder of Registrable Securities and each
underwriter, if any, without charge, as many copies of the applicable Prospectus
(including each preliminary Prospectus) and any amendment or supplement thereto,
each Issuer Free Writing Prospectus and such other documents as such Holder or
underwriter

 

22



--------------------------------------------------------------------------------

may reasonably request in order to facilitate the disposition of the Registrable
Securities by such Holder or underwriter (it being understood that the Company
shall consent to the use of such Prospectus or any Issuer Free Writing
Prospectus or any amendment or supplement thereto by each of the selling Holders
of Registrable Securities and the underwriters, if any, in connection with the
offering and sale of the Registrable Securities covered by such Prospectus or
any amendment or supplement thereto or Issuer Free Writing Prospectus);

(x) on or prior to the date on which the applicable Registration Statement
becomes effective, use its reasonable best efforts to register or qualify, and
cooperate with the selling Holders of Registrable Securities, the managing
underwriter or underwriters, if any, and their respective counsel, in connection
with the registration or qualification of such Registrable Securities for offer
and sale under the securities or “Blue Sky” laws of each state and other
jurisdiction of the United States as any such selling Holder or managing
underwriter or underwriters, if any, or their respective counsel reasonably
request in writing and do any and all other acts or things reasonably necessary
or advisable to keep such registration or qualification in effect for such
period as required by Section 4.1(d) or Section 4.2(b), as applicable, provided
that the Company shall not be required to qualify generally to do business in
any jurisdiction where it is not then so qualified or to take any action which
would subject it to taxation or general service of process in any such
jurisdiction where it is not then so subject;

(xi) if requested, cooperate with the selling Holders of Registrable Securities
and the managing underwriter or underwriters, if any, to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be sold and not bearing any restrictive legends; and enable such Registrable
Securities to be in such denominations and registered in such names as the
managing underwriters may request at least two (2) Business Days prior to any
sale of Registrable Securities to the underwriters;

(xii) use its reasonable best efforts to cause the Registrable Securities
covered by the applicable Registration Statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the seller or sellers thereof or the underwriter or underwriters, if
any, to consummate the disposition of such Registrable Securities;

(xiii) if requested, not later than the effective date of the applicable
Registration Statement, provide a CUSIP number for all Registrable Securities
and provide the applicable transfer agent with printed certificates for the
Registrable Securities which are in a form eligible for deposit with The
Depository Trust Company;

(xiv) make such representations and warranties to the Holders of Registrable
Securities being registered, and the underwriters or agents, if any, in form,
substance and scope as are customarily made by issuers in underwritten public
offerings similar to the offering then being undertaken;

(xv) enter into such customary agreements (including underwriting and
indemnification agreements) and take all such other actions as the Holders of at
least a

 

23



--------------------------------------------------------------------------------

majority of any Registrable Securities being sold, any participating Sponsor or
the managing underwriter or underwriters, if any, reasonably request in order to
expedite or facilitate the registration and disposition of such Registrable
Securities;

(xvi) obtain for delivery to the Holders of Registrable Securities being
registered and to the underwriter or underwriters, if any, an opinion or
opinions from counsel for the Company dated the most recent effective date of
the Registration Statement or, in the event of an Underwritten Offering, the
date of the closing under the underwriting agreement, in customary form, scope
and substance, which opinions shall be reasonably satisfactory to such Holders
or underwriters, as the case may be, and their respective counsel;

(xvii) in the case of an Underwritten Offering, obtain for delivery to the
Company and the managing underwriter or underwriters, with copies to the Holders
of Registrable Securities included in such Registration, a cold comfort letter
from the Company’s independent certified public accountants (and, if necessary,
any other independent certified public accountants of any subsidiary of the
Company or any business acquired by the Company for which financial statements
and financial data are, or are required to be, included in the Registration
Statement) in customary form and covering such matters of the type customarily
covered by cold comfort letters as the managing underwriter or underwriters
reasonably request, dated the date of execution of the underwriting agreement
and brought down to the closing under the underwriting agreement;

(xviii) cooperate with each seller of Registrable Securities and each
underwriter, if any, participating in the disposition of such Registrable
Securities and their respective counsel in connection with any filings required
to be made with FINRA;

(xix) use its reasonable best efforts to comply with all applicable securities
laws and make available to its security holders, as soon as reasonably
practicable, an earnings statement satisfying the provisions of Section 11(a) of
the Securities Act and the rules and regulations promulgated thereunder;

(xx) provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by the applicable Registration Statement from and
after a date not later than the effective date of such Registration Statement;

(xxi) use its best efforts to cause all Registrable Securities covered by the
applicable Registration Statement to be listed on each securities exchange on
which any of the Company’s equity securities are then listed or quoted and on
each inter-dealer quotation system on which any of the Company’s equity
securities are then quoted;

(xxii) make available upon reasonable notice at reasonable times and for
reasonable periods for inspection by a representative appointed by the majority
of the Holders of Registrable Securities covered by the applicable Registration
Statement, by any underwriter participating in any disposition to be effected
pursuant to such Registration Statement and by any attorney, accountant or other
agent retained by such

 

24



--------------------------------------------------------------------------------

Holders or any such underwriter, all pertinent financial and other records,
pertinent corporate documents and properties of the Company, and cause all of
the Company’s officers, directors and employees and the independent public
accountants who have certified its financial statements to make themselves
available to discuss the business of the Company and to supply all information
reasonably requested by any such Person in connection with such Registration
Statement as shall be necessary to enable them to exercise their due diligence
responsibility; provided, however, that any such Person gaining access to
information regarding the Company pursuant to this Section 4.5(a)(xxii) shall
agree to hold in strict confidence and shall not make any disclosure or use any
information regarding the Company which the Company determines in good faith to
be confidential, and of which determination such Person is notified, unless
(v) the release of such information is requested or required (by deposition,
interrogatory, requests for information or documents by a governmental entity,
subpoena or similar process), (w) disclosure of such information, in the opinion
of counsel to such Person, is otherwise required by law, (x) such information is
or becomes publicly known other than through a breach of this or any other
agreement of which such Person has knowledge, (y) such information is or becomes
available to such Person on a non-confidential basis from a source other than
the Company or (z) such information is independently developed by such Person;

(xxiii) in the case of a marketed Underwritten Offering, cause the senior
executive officers of the Company to participate in the customary “road show”
presentations that may be reasonably requested by the managing underwriter or
underwriters in any such Underwritten Offering and otherwise to facilitate,
cooperate with, and participate in each proposed offering contemplated herein
and customary selling efforts related thereto;

(xxiv) take no direct or indirect action prohibited by Regulation M under the
Exchange Act;

(xxv) take all reasonable action to ensure that any Issuer Free Writing
Prospectus utilized in connection with any registration covered by Section 4.1,
4.2 or 4.3 complies in all material respects with the Securities Act, is filed
in accordance with the Securities Act to the extent required thereby, is
retained in accordance with the Securities Act to the extent required thereby
and, when taken together with the related Prospectus, will not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading; and

(xxvi) take all such other commercially reasonable actions as are necessary or
advisable in order to expedite or facilitate the disposition of such Registrable
Securities.

(b) To the extent the Company is eligible under the relevant provisions of Rule
430B under the Securities Act, if the Company files any Shelf Registration
Statement, the Company shall include in such Shelf Registration Statement such
disclosures as may be required by Rule 430B under the Securities Act (referring
to the unnamed selling security holders in a generic manner by identifying the
initial offering of the securities to the Holders) in order to ensure that the
Holders may be added to such Shelf Registration Statement at a later time
through the filing of a Prospectus supplement rather than a post-effective
amendment.

 

25



--------------------------------------------------------------------------------

(c) The Company may require each seller of Registrable Securities as to which
any Registration is being effected to furnish to the Company such information
regarding the distribution of such securities and such other information
relating to such Holder and its ownership of Registrable Securities as the
Company may from time to time reasonably request in writing and the Company may
exclude from such registration the Registrable Securities of any such Holder who
unreasonably fails to furnish such information within a reasonable time after
receiving such request. Each Holder of Registrable Securities agrees to furnish
such information to the Company and to cooperate with the Company as reasonably
necessary to enable the Company to comply with the provisions of this Agreement.

(d) Each Holder of Registrable Securities agrees that, upon receipt of any
notice from the Company of the happening of any event of the kind described in
Section 4.5(a)(v), such holder will forthwith discontinue disposition of
Registrable Securities pursuant to such Registration Statement until such
Holder’s receipt of the copies of the supplemented or amended Prospectus or
Issuer Free Writing Prospectus, as the case may be, contemplated by
Section 4.5(a)(v), or until such Holder is advised in writing by the Company
that the use of the Prospectus or Issuer Free Writing Prospectus, as the case
may be, may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus or
such Issuer Free Writing Prospectus or any amendments or supplements thereto and
if so directed by the Company, such Holder shall deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the Prospectus or any Issuer Free Writing Prospectus
covering such Registrable Securities current at the time of receipt of such
notice. In the event the Company shall give any such notice, the period during
which the applicable Registration Statement is required to be maintained
effective shall be extended by the number of days during the period from and
including the date of the giving of such notice to and including the date when
each seller of Registrable Securities covered by such Registration Statement
either receives the copies of the supplemented or amended Prospectus or such
Issuer Free Writing Prospectus contemplated by Section 4.5(a)(v) or is advised
in writing by the Company that the use of the Prospectus may be resumed.

(e) If any Registration Statement or comparable statement under the “Blue Sky”
laws refers to any Holder by name or otherwise as the Holder of any securities
of the Company, then such Holder shall have the right to require (i) the
insertion therein of language, in form and substance satisfactory to such Holder
and the Company, to the effect that the holding by such Holder of such
securities is not to be construed as a recommendation by such Holder of the
investment quality of the Company’s securities covered thereby and that such
holding does not imply that such Holder will assist in meeting any future
financial requirements of the Company, or (ii) in the event that such reference
to such Holder by name or otherwise is not in the judgment of the Company, as
advised by counsel, required by the Securities Act or any similar federal
statute or any “Blue Sky” or securities law then in force, the deletion of the
reference to such Holder.

(f) Holders may seek to register different types of Registrable Securities
simultaneously and the Company shall use its reasonable best efforts to effect
such Registration and sale in accordance with the intended method or methods of
disposition specified by such Holders.

 

26



--------------------------------------------------------------------------------

Section 4.6 Underwritten Offerings.

(a) Shelf and Demand Registrations. If requested by the underwriters for any
Underwritten Offering requested by Holders of Registrable Securities pursuant to
a Registration under Section 4.1 or Section 4.2, the Company shall enter into an
underwriting agreement with such underwriters for such offering, such agreement
to be reasonably satisfactory in substance and form to the Company,
participating Sponsor Demand Holders and the underwriters, and to contain such
representations and warranties by the Company and such other terms as are
generally prevailing in agreements of that type, including indemnities no less
favorable to the recipient thereof than those provided in Section 4.9. The
Holders of the Registrable Securities proposed to be distributed by such
underwriters shall cooperate with the Company in the negotiation of the
underwriting agreement and shall give consideration to the reasonable
suggestions of the Company regarding the form thereof. Such Holders of
Registrable Securities to be distributed by such underwriters shall be parties
to such underwriting agreement, which underwriting agreement shall (i) contain
such representations and warranties by, and the other agreements on the part of,
the Company to and for the benefit of such Holders of Registrable Securities as
are customarily made by issuers to selling stockholders in underwritten public
offerings similar to the applicable Underwritten Offering and (ii) provide that
any or all of the conditions precedent to the obligations of such underwriters
under such underwriting agreement also shall be conditions precedent to the
obligations of such Holders of Registrable Securities. Any such Holder of
Registrable Securities shall not be required to make any representations or
warranties to or agreements with the Company or the underwriters other than
representations, warranties or agreements regarding such Holder, such Holder’s
title to the Registrable Securities, such Holder’s intended method of
distribution and any other representations required to be made by the Holder
under applicable law, and the aggregate amount of the liability of such Holder
shall not exceed such Holder’s net proceeds from such Underwritten Offering.

(b) Piggyback Registrations. If the Company proposes to register any of its
securities under the Securities Act as contemplated by Section 4.3 and such
securities are to be distributed in an Underwritten Offering through one or more
underwriters, the Company shall, if requested by any Holder of Registrable
Securities pursuant to Section 4.3 and subject to the provisions of Sections
4.3(b), use its reasonable best efforts to arrange for such underwriters to
include on the same terms and conditions that apply to the other sellers in such
Registration all the Registrable Securities to be offered and sold by such
Holder among the securities of the Company to be distributed by such
underwriters in such Registration. The Holders of Registrable Securities to be
distributed by such underwriters shall be parties to the underwriting agreement
between the Company and such underwriters, which underwriting agreement shall
(i) contain such representations and warranties by, and the other agreements on
the part of, the Company to and for the benefit of such Holders of Registrable
Securities as are customarily made by issuers to selling stockholders in
secondary underwritten public offerings and (ii) provide that any or all of the
conditions precedent to the obligations of such underwriters under such
underwriting agreement also shall be conditions precedent to the obligations of
such Holders of Registrable Securities. Any such Holder of Registrable
Securities shall not be required to make any representations or warranties to or
agreements with the Company or the

 

27



--------------------------------------------------------------------------------

underwriters other than representations, warranties or agreements regarding such
Holder, such Holder’s title to the Registrable Securities and such Holder’s
intended method of distribution or any other representations required to be made
by the Holder under applicable law, and the aggregate amount of the liability of
such Holder shall not exceed such Holder’s net proceeds from such Underwritten
Offering.

(c) Participation in Underwritten Registrations. Subject to the provisions of
Section 4.6(a) and (b) above, no Person may participate in any Underwritten
Offering hereunder unless such Person (i) agrees to sell such Person’s
securities on the basis provided in any underwriting arrangements approved by
the Persons entitled to approve such arrangements and (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents required under the terms of such underwriting
arrangements.

(d) Price and Underwriting Discounts. In the case of an Underwritten Offering
under Section 4.1 or 4.2, the price, underwriting discount and other financial
terms for the Registrable Securities shall be determined by the participating
Sponsor Demand Holders. In addition, in the case of any Underwritten Offering,
subject to Section 4.2(f)(ii), each of the Holders may withdraw their request to
participate in the Registration pursuant to Section 4.1, 4.2 or 4.3 after being
advised of such price, discount and other terms and shall not be required to
enter into any agreements or documentation that would require otherwise.

Section 4.7 No Inconsistent Agreements; Additional Rights. The Company shall not
hereafter enter into, and is not currently a party to, any agreement with
respect to its securities which is inconsistent with the rights granted to the
Holders of Registrable Securities by this Agreement. Without the consent of the
Qualifying Shareholders, the Company shall not enter into any agreement granting
registration or similar rights to any Person, and hereby represents and warrants
that, as of the date hereof, no registration or similar rights have been granted
to any other Person other than pursuant to this Agreement and the Management
Registration Rights Agreement.

Section 4.8 Registration Expenses. All expenses incident to the Company’s
performance of or compliance with this Agreement shall be paid by the Company,
including (i) all registration and filing fees, and any other fees and expenses
associated with filings required to be made with the SEC or FINRA, (ii) all fees
and expenses in connection with compliance with any securities or “Blue Sky”
laws, (iii) all printing, duplicating, word processing, messenger, telephone,
facsimile and delivery expenses (including expenses of printing certificates for
the Registrable Securities in a form eligible for deposit with The Depository
Trust Company and of printing Prospectuses and Issuer Free Writing
Prospectuses), (iv) all fees and disbursements of counsel for the Company and of
all independent certified public accountants of the Company (including the
expenses of any special audit and cold comfort letters required by or incident
to such performance), (v) Securities Act liability insurance or similar
insurance if the Company so desires or the underwriters so require in accordance
with then-customary underwriting practice, (vi) all fees and expenses incurred
in connection with the listing of the Registrable Securities on any securities
exchange or quotation of the Registrable Securities on any inter-dealer
quotation system, (vii) all applicable rating agency fees with respect to the
Registrable Securities, (viii) all reasonable fees and disbursements of legal
counsel for each Sponsor participating in such Registration, (ix) all fees and
expenses of accountants

 

28



--------------------------------------------------------------------------------

selected by the Holders of a majority of the Registrable Securities being
registered, (x) any reasonable fees and disbursements of underwriters
customarily paid by issuers or sellers of securities, (xi) all fees and expenses
of any special experts or other Persons retained by the Company in connection
with any Registration, (xii) all of the Company’s internal expenses (including
all salaries and expenses of its officers and employees performing legal or
accounting duties) and (xiii) all expenses related to the “road-show” for any
Underwritten Offering, including all travel, meals and lodging. All such
expenses are referred to herein as “Registration Expenses.” The Company shall
not be required to pay any fees and disbursements to underwriters not
customarily paid by issuers, including underwriting discounts and commissions
and transfer taxes, if any, attributable to the sale of Registrable Securities.

Section 4.9 Indemnification.

(a) Indemnification by the Company. The Company shall indemnify and hold
harmless, to the full extent permitted by law, each Holder of Registrable
Securities, each shareholder, member, limited or general partner thereof, each
shareholder, member, limited or general partner of each such shareholder,
member, limited or general partner, each of their respective Affiliates,
officers, directors, shareholders, employees, advisors, and agents and each
Person who controls (within the meaning of the Securities Act or the Exchange
Act) such Persons and each of their respective Representatives from and against
any and all losses, penalties, judgments, suits, costs, claims, damages,
liabilities and expenses, joint or several (including reasonable costs of
investigation and legal expenses) (each, a “Loss” and collectively “Losses”)
arising out of or based upon (i) any untrue or alleged untrue statement of a
material fact contained in any Registration Statement under which such
Registrable Securities were Registered under the Securities Act (including any
final, preliminary or summary Prospectus contained therein or any amendment
thereof or supplement thereto or any documents incorporated by reference
therein), or any other disclosure document produced by or on behalf of the
Company or any of its subsidiaries including, without limitation, reports and
other documents filed under the Exchange Act or any Issuer Free Writing
Prospectus or amendment thereof or supplement thereto, (ii) any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein (in the case of a Prospectus,
preliminary Prospectus or any Issuer Free Writing Prospectus in light of the
circumstances under which they were made) not misleading or (iii) any actions or
inactions or proceedings in respect of the foregoing whether or not such
indemnified party is a party thereto. This indemnity shall be in addition to any
liability the Company may otherwise have. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of such
Holder or any indemnified party and shall survive the Transfer of such
securities by such Holder. The Company shall also indemnify underwriters,
selling brokers, dealer managers and similar securities industry professionals
participating in the distribution, their officers and directors and each Person
who controls such Persons (within the meaning of the Securities Act and the
Exchange Act) to the same extent as provided above with respect to the
indemnification of the indemnified parties.

(b) Indemnification by the Selling Holder of Registrable Securities. Each
selling Holder of Registrable Securities agrees (severally and not jointly) to
indemnify and hold harmless, to the fullest extent permitted by law, the
Company, its directors and officers and each Person who controls the Company
(within the meaning of the Securities Act or the Exchange

 

29



--------------------------------------------------------------------------------

Act) from and against any Losses resulting from (i) any untrue statement of a
material fact in any Registration Statement under which such Registrable
Securities were Registered under the Securities Act (including any final,
preliminary or summary Prospectus contained therein or any amendment thereof or
supplement thereto or any documents incorporated by reference therein or any
Issuer Free Writing Prospectus or amendment thereof or supplement thereto), or
(ii) any omission to state therein a material fact required to be stated therein
or necessary to make the statements therein (in the case of a Prospectus,
preliminary Prospectus or any Issuer Free Writing Prospectus, in light of the
circumstances under which they were made) not misleading, to the extent, but
only to the extent, that such untrue statement or omission is contained in any
information furnished in writing by such selling Holder to the Company
specifically for inclusion in such Registration Statement and has not been
corrected in a subsequent writing prior to or concurrently with the sale of the
Registrable Securities to the Person asserting the claim. In no event shall the
liability of any selling Holder of Registrable Securities hereunder be greater
in amount than the dollar amount of the net proceeds received by such Holder
under the sale of Registrable Securities giving rise to such indemnification
obligation less any amounts paid by such Holder pursuant to Section 4.9(d). The
Company shall be entitled to receive indemnities from underwriters, selling
brokers, dealer managers and similar securities industry professionals
participating in the distribution, to the same extent as provided above (with
appropriate modification) with respect to information furnished in writing by
such Persons specifically for inclusion in any Prospectus or Registration
Statement.

(c) Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder shall (i) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification
(provided that any delay or failure to so notify the indemnifying party shall
relieve the indemnifying party of its obligations hereunder only to the extent,
if at all, that it is actually and materially prejudiced by reason of such delay
or failure) and (ii) permit such indemnifying party to assume the defense of
such claim with counsel reasonably satisfactory to the indemnified party;
provided, however, that any Person entitled to indemnification hereunder shall
have the right to select and employ separate counsel and to participate in the
defense of such claim, but the fees and expenses of such counsel shall be at the
expense of such Person unless (i) the indemnifying party has agreed in writing
to pay such fees or expenses, (ii) the indemnifying party shall have failed to
assume the defense of such claim within a reasonable time after receipt of
notice of such claim from the Person entitled to indemnification hereunder and
employ counsel reasonably satisfactory to such Person, (iii) the indemnified
party has reasonably concluded (based upon advice of its counsel) that there may
be legal defenses available to it or other indemnified parties that are
different from or in addition to those available to the indemnifying party, or
(iv) in the reasonable judgment of any such Person (based upon advice of its
counsel) a conflict of interest may exist between such Person and the
indemnifying party with respect to such claims (in which case, if the Person
notifies the indemnifying party in writing that such Person elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such claim on behalf of
such Person). If the indemnifying party assumes the defense, the indemnifying
party shall not have the right to settle such action without the consent of the
indemnified party. No indemnifying party shall consent to entry of any judgment
or enter into any settlement which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of an
unconditional release from all liability in respect to such claim or litigation
without the prior written consent of such indemnified party. If

 

30



--------------------------------------------------------------------------------

such defense is not assumed by the indemnifying party, the indemnifying party
will not be subject to any liability for any settlement made without its prior
written consent, but such consent may not be unreasonably withheld. It is
understood that the indemnifying party or parties shall not, except as
specifically set forth in this Section 4.9(c), in connection with any proceeding
or related proceedings in the same jurisdiction, be liable for the reasonable
fees, disbursements or other charges of more than one separate firm admitted to
practice in such jurisdiction at any one time unless (x) the employment of more
than one counsel has been authorized in writing by the indemnifying party or
parties, (y) an indemnified party has reasonably concluded (based on the advice
of counsel) that there may be legal defenses available to it that are different
from or in addition to those available to the other indemnified parties or (z) a
conflict or potential conflict exists or may exist (based upon advice of counsel
to an indemnified party) between such indemnified party and the other
indemnified parties, in each of which cases the indemnifying party shall be
obligated to pay the reasonable fees and expenses of such additional counsel or
counsels.

(d) Contribution. If for any reason the indemnification provided for in
paragraphs (a) and (b) of this Section 4.9 is unavailable to an indemnified
party (other than as a result of exceptions contained in paragraphs (a) and
(b) of this Section 4.9) or insufficient in respect of any Losses referred to
therein, then the indemnifying party shall contribute to the amount paid or
payable by the indemnified party as a result of such Loss in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and the indemnified party or parties on the other hand in connection
with the acts, statements or omissions that resulted in such Losses, as well as
any other relevant equitable considerations. In connection with any Registration
Statement filed with the SEC by the Company, the relative fault of the
indemnifying party on the one hand and the indemnified party on the other hand
shall be determined by reference to, among other things, whether any untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the indemnifying
party or by the indemnified party and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission. The parties hereto agree that it would not be just or equitable if
contribution pursuant to this Section 4.9(d) were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in this Section 4.9(d). No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation. The amount paid or payable by
an indemnified party as a result of the Losses referred to in Sections 4.9(a)
and 4.9(b) shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such indemnified party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 4.9(d), in connection with any
Registration Statement filed by the Company, a selling Holder of Registrable
Securities shall not be required to contribute any amount in excess of the
dollar amount of the net proceeds received by such holder under the sale of
Registrable Securities giving rise to such contribution obligation less any
amounts paid by such Holder pursuant to Section 4.9(b). If indemnification is
available under this Section 4.9, the indemnifying parties shall indemnify each
indemnified party to the full extent provided in Sections 4.9(a) and 4.9(b)
hereof without regard to the provisions of this Section 4.9(d). The remedies
provided for in this Section 4.9 are not exclusive and shall not limit any
rights or remedies which may otherwise be available to any indemnified party at
law or in equity.

 

31



--------------------------------------------------------------------------------

Section 4.10 Rules 144 and 144A and Regulation S. The Company shall file the
reports required to be filed by it under the Securities Act and the Exchange Act
and the rules and regulations adopted by the SEC thereunder (or, if the Company
is not required to file such reports, it will, upon the request of any Holder of
Registrable Securities, make publicly available such necessary information for
so long as necessary to permit sales that would otherwise be permitted by this
Agreement pursuant to Rule 144, Rule 144A or Regulation S under the Securities
Act, as such Rules may be amended from time to time or any similar rule or
regulation hereafter adopted by the SEC), and it will take such further action
as any Holder of Registrable Securities may reasonably request, all to the
extent required from time to time to enable such Holder to sell Registrable
Securities without Registration under the Securities Act in transactions that
would otherwise be permitted by this Agreement and within the limitation of the
exemptions provided by (i) Rules 144, 144A or Regulation S under the Securities
Act, as such Rules may be amended from time to time, or (ii) any similar rule or
regulation hereafter adopted by the SEC. Upon the request of any Holder of
Registrable Securities, the Company will deliver to such Holder a written
statement as to whether it has complied with such requirements and, if not, the
specifics thereof.

Section 4.11 Termination. The registration rights provided for in this Article
IV shall terminate upon the expiration of the Shelf Period, except for the
provisions of Sections 4.9 and 4.10, which shall survive any such termination.

Section 4.12 Existing Registration Statements. Notwithstanding anything herein
to the contrary and subject to applicable law and regulation, the Company may
satisfy any obligation hereunder to file a Registration Statement or to have a
Registration Statement become effective by a specified date by designating, by
notice to the Holders, a registration statement that previously has been filed
with the SEC or become effective, as the case may be, as the relevant
Registration Statement for purposes of satisfying such obligation, and all
references to any such obligation shall be construed accordingly; provided that
such previously filed registration statement may be amended to add the number of
Registrable Securities, and, to the extent necessary, to identify as selling
stockholders those Holders demanding the filing of a Registration Statement
pursuant to the terms of this Agreement. To the extent this Agreement refers to
the filing or effectiveness of other registration statements by or at a
specified time and the Company has, in lieu of then filing such registration
statements or having such registration statements become effective, designated a
previously filed or effective registration statement as the relevant
registration statement for such purposes in accordance with the preceding
sentence, such references shall be construed to refer to such designated
registration statement.

 

32



--------------------------------------------------------------------------------

ARTICLE V

GENERAL PROVISIONS

Section 5.1 Assignment; Benefit.

(a) The rights and obligations hereunder shall not be assignable without the
prior written consent of the other parties hereto; provided, that (i) the rights
and obligations set forth in Article IV hereof may be assigned by a Sponsor in
connection with a Transfer pursuant to Article III of the Coordination Agreement
among the Sponsors, dated as of the date hereof (as such agreement may be
amended from time to time, the “Coordination Agreement”) or to a Permitted
Transferee (as defined in the Coordination Agreement), and (ii) all rights and
obligations hereunder may be assigned by a Sponsor to its Permitted Transferees
(as defined in the Coordination Agreement); provided that in the event of a
partial assignment by a Sponsor, for purposes of the limitation under
Section 4.1(b) with respect to the number of Long-Form Registrations that a
Sponsor Demand Holder has the right to request, such limitation shall apply to
the transferring Sponsor and its assignees collectively such that the
transferring Sponsor and its assignees collectively may not request more than
three (3) Long-Form Registrations hereunder. As a condition to such assignment,
such assignee, if not a Holder, must deliver to the Company a written
acknowledgment and agreement in form and substance reasonably satisfactory to
the Company that such assignee will be bound by, and will be a party to, this
Agreement. Any such assignee may not again assign those rights, other than in
accordance with this Section 5.1. Any attempted assignment of rights or
obligations in violation of this Section 5.1 shall be null and void.

(b) This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto, and their respective successors and permitted assigns, and there
shall be no third-party beneficiaries to this Agreement other than the
indemnitees under Section 4.9 and Sponsor Directors under the first sentence of
Section 3.1(l).

Section 5.2 Freedom to Pursue Opportunities. The parties expressly acknowledge
and agree that: (i) each Shareholder, Sponsor Director and Affiliated Officer of
the Company has the right to, and shall have no duty (contractual or otherwise)
not to, (x) directly or indirectly engage in the same or similar business
activities or lines of business as the Company or any of its subsidiaries,
including those deemed to be competing with the Company or any of their
subsidiaries, or (y) directly or indirectly do business with any client or
customer of the Company or any of its subsidiaries; and (ii) in the event that a
Shareholder, Sponsor Director or Affiliated Officer of the Company acquires
knowledge of a potential transaction or matter that may be a corporate
opportunity for the Company or any of its subsidiaries and such Shareholder or
any other Person, the Shareholder, Sponsor Director and Affiliated Officer of
the Company shall have no duty (contractual or otherwise) to communicate or
present such corporate opportunity to the Company or any of their subsidiaries,
as the case may be, and, notwithstanding any provision of this Agreement to the
contrary, shall not be liable to the Company, its subsidiaries or their
respective Affiliates or Shareholders for breach of any duty (contractual or
otherwise) by reason of the fact that such Shareholder, Sponsor Director or
Affiliated Officer, directly or indirectly, pursues or acquires such opportunity
for itself, directs such opportunity to another Person, or does not present such
opportunity to the Company or any of its subsidiaries.

 

33



--------------------------------------------------------------------------------

Section 5.3 Preemptive Rights. Until the Trigger Date (as defined in the
Articles), in the event the Company proposes to issue additional Company Shares
or other equity securities of the Company or any of its subsidiaries to any of
the Sponsors, including any warrants, options or other rights to acquire Company
Shares, equity securities of the Company or any of its subsidiaries or debt
securities that are convertible into Company Shares or equity securities of the
Company or any of its subsidiaries, the Company and each such Sponsor agree to
give reasonable notice and opportunity to each other Sponsor to participate in
such issuance on a pro rata basis.

Section 5.4 Termination.

(a) Article III shall terminate automatically (without any action by any party
hereto) as to each Shareholder upon the later of (i) the time at which such
Shareholder no longer has the right to designate an individual for nomination to
the Board of Directors under this Agreement and (ii) the time at which the
Shareholders cease to hold in aggregate at least fifty percent (50%) of the
outstanding shares of the Company’s common stock; provided, that the provisions
in Sections 3.1(l), 3.3 and 3.4 shall survive such termination. Article IV of
this Agreement shall terminate as set forth in Section 4.11. The remainder of
this Agreement shall terminate automatically (without any action by any party
hereto) as to each Shareholder when such Shareholder ceases to hold any Company
Shares.

Section 5.5 Severability. In the event that any provision of this Agreement
shall be invalid, illegal or unenforceable such provision shall be construed by
limiting it so as to be valid, legal and enforceable to the maximum extent
provided by law and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

Section 5.6 Entire Agreement; Amendment. (a) This Agreement (together with the
Coordination Agreement and the Management Registration Rights Agreement) sets
forth the entire understanding and agreement between the parties with respect to
the transactions contemplated herein and supersedes and replaces any prior
understanding, agreement or statement of intent, in each case written or oral,
of any kind and every nature with respect hereto. No provision of this Agreement
may be amended, modified or waived in whole or in part at any time without the
express written consent of the Company and the Shareholders holding in aggregate
more than fifty percent (50%) of the Company Shares held by the Shareholders;
provided that any such amendment, modification or waiver that (i) would be
materially adverse in any respect to any Qualifying Shareholder shall require
the prior written consent of such Qualifying Shareholder or (ii) would be
disproportionately adverse to any Sponsor relative to the Qualifying
Shareholders (or, to the extent there are no Qualifying Shareholders, relative
to the other Sponsors) shall require the prior written consent of such
disproportionately adversely affected Sponsor. Notwithstanding the foregoing,
none of (A) the first two sentences of Section 3.1(l) relating to
Indemnification Agreements for Sponsor Directors, (B) the definition of
Indemnification Agreement and (C) the form of Indemnification Agreement in
Exhibit 1 shall be amended in any manner adverse to a Sponsor Director without
the express prior written consent of each Sponsor and the Company. Except as set
forth above, there are no other agreements with respect to the governance of the
Company between any Shareholders or any of their Affiliates.

 

34



--------------------------------------------------------------------------------

(b) No waiver of any breach of any of the terms of this Agreement shall be
effective unless such waiver is expressly made in writing and executed and
delivered by the party against whom such waiver is claimed. The waiver by any
party hereto of a breach of any provision of this Agreement shall not operate or
be construed as a further or continuing waiver of such breach or as a waiver of
any other or subsequent breach. Except as otherwise expressly provided herein,
no failure on the part of any party to exercise, and no delay in exercising, any
right, power or remedy hereunder, or otherwise available in respect hereof at
law or in equity, shall operate as a waiver thereof, nor shall any single or
partial exercise of such right, power or remedy by such party preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.

Section 5.7 Counterparts. This Agreement may be executed in any number of
separate counterparts each of which when so executed shall be deemed to be an
original and all of which together shall constitute one and the same agreement.

 

35



--------------------------------------------------------------------------------

Section 5.8 Notices. Unless otherwise specified herein, all notices, consents,
approvals, reports, designations, requests, waivers, elections and other
communications authorized or required to be given pursuant to this Agreement
shall be in writing and shall be given, made or delivered by personal
hand-delivery, by facsimile transmission, by electronic mail, by mailing the
same in a sealed envelope, registered first-class mail, postage prepaid, return
receipt requested, or by air courier guaranteeing overnight delivery (and such
notice shall be deemed to have been duly given, made or delivered (a) on the
date received, if delivered by personal hand delivery, (b) on the date received,
if delivered by facsimile transmission, by electronic mail or by registered
first-class mail prior to 5:00 p.m. prevailing local time on a Business Day, or
if delivered after 5:00 p.m. prevailing local time on a Business Day or on other
than a Business Day, on the first Business Day thereafter and (c) two
(2) Business Days after being sent by air courier guaranteeing overnight
delivery), addressed to the Shareholder at the following addresses (or at such
other address for a Shareholder as shall be specified by like notice):

if to TPG, to:

TPG Global, LLC

301 Commerce Street

Suite 3300

Fort Worth, Texas 76102

Attention: Ronald Cami

Fax: (415) 743-1501

E-mail:            rcami@tpg.com

with a copy (which shall not constitute notice) to:

Ropes & Gray LLP

The Prudential Tower

800 Boylston Street

Boston, Massachusetts 02199

Attention:        Alfred O. Rose

                         Amanda McGrady Morrison

Facsimile:       (617) 951-7050

E-mail:            alfred.rose@ropesgray.com

                         amanda.morrison@ropesgray.com

if to CPPIB, to:

c/o Canada Pension Plan Investment Board

One Queen Street East

Suite 2700, P.O. Box 101

Toronto, Ontario M5C 2W5

Canada

Attention: Andre Bourbonnais

Fax: 416-868-8684

E-mail: abourbonnais@cppib.ca

 

36



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Torys LLP

1114 Avenue of the Americas

23rd Floor

New York, New York 10036

Attention: Stefan P. Stauder

Fax: 212-682-0200

E-mail: spstauder@torys.com

if to LGP, to:

Leonard Green & Partners

11111 Santa Monica Boulevard Suite 2000

Los Angeles, CA 90025

Attention: John Baumer

Fax: 310-954-0404

E-mail: baumer@leonardgreen.com

with a copy (which shall not constitute notice) to:

Latham & Watkins LLP

885 Third Avenue

New York, NY 10022

Attention: Howard Sobel

Fax: 212-751-4864

E-mail: howard.sobel@lw.com

if to the Company to:

IMS Health Holdings, Inc.

83 Wooster Road

Danbury, Connecticut 06810

Attention: General Counsel

Fax: 203-845-5302

E-mail: Hashman@imshealth.com

 

37



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Ropes & Gray LLP

The Prudential Tower

800 Boylston Street

Boston, Massachusetts 02199

Attention:        Alfred O. Rose

                         Amanda McGrady Morrison

Facsimile:       (617) 951-7050

E-mail:            alfred.rose@ropesgray.com

                         amanda.morrison@ropesgray.com

Section 5.9 Governing Law. THIS AGREEMENT AND ANY RELATED DISPUTE SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE.

Section 5.10 Jurisdiction. ANY ACTION OR PROCEEDING AGAINST THE PARTIES RELATING
IN ANY WAY TO THIS AGREEMENT MAY BE BROUGHT EXCLUSIVELY IN THE COURTS OF THE
STATE OF DELAWARE OR (TO THE EXTENT SUBJECT MATTER JURISDICTION EXISTS
THEREFORE) THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE, AND
THE PARTIES IRREVOCABLY SUBMIT TO THE JURISDICTION OF BOTH SUCH COURTS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING. ANY ACTIONS OR PROCEEDINGS TO ENFORCE
A JUDGMENT ISSUED BY ONE OF THE FOREGOING COURTS MAY BE ENFORCED IN ANY
JURISDICTION.

Section 5.11 Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW THAT CANNOT BE WAIVED, EACH SHAREHOLDER WAIVES, AND COVENANTS THAT SUCH
PARTY WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT
TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM OR PROCEEDING
ARISING OUT OF THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY WAY
CONNECTED WITH THE DEALINGS OF ANY SHAREHOLDER OR THE COMPANY IN CONNECTION WITH
ANY OF THE ABOVE, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING AND
WHETHER IN CONTRACT, TORT OR OTHERWISE. The Company or any Shareholder may file
an original counterpart or a copy of this Section 5.11 with any court as written
evidence of the consent of the Shareholders to the waiver of their rights to
trial by jury.

Section 5.12 Specific Performance. It is hereby agreed and acknowledged that it
will be impossible to measure in money the damages that would be suffered if the
parties fail to comply with any of the obligations herein imposed on them by
this Agreement and that, in the event of any such failure, an aggrieved party
will be irreparably damaged and will not have an adequate remedy at law. Any
such party shall, therefore, be entitled (in addition to any other remedy to
which such party may be entitled at law or in equity) to injunctive relief,
including specific performance, to enforce such obligations, without the posting
of any bond, and if any action should be brought in equity to enforce any of the
provisions of this Agreement, none of the parties hereto shall raise the defense
that there is an adequate remedy at law.

 

38



--------------------------------------------------------------------------------

Section 5.13 Subsequent Acquisition of Shares. Any equity securities of the
Company acquired subsequent to the date hereof by a Shareholder shall be subject
to the terms and conditions of this Agreement and such shares shall be
considered to be “Company Shares” as such term is used herein for purposes of
this Agreement.

[Signature Pages Follow]

 

39



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

 

IMS HEALTH HOLDINGS, INC. By:  

/s/ Harvey A. Ashman

  Name:   Harvey A. Ashman   Title:   Senior Vice President, General Counsel,
External Affairs & Corporate Secretary

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

TPG PARTNERS VI, L.P.     TPG FOF V-A, L.P. By:   TPG GenPar VI, L.P., its
General Partner     By:   TPG GenPar V, L.P., its General Partner By:   TPG
Advisors VI, Inc., its General Partner     By:   TPG Advisors V, Inc., its
General Partner By:  

/s/ Ronald Cami

    By:  

/s/ Ronald Cami

 

Name: Ronald Cami

Title:   Vice President

     

Name: Ronald Cami

Title:   Vice President

TPG PARTNERS V, L.P.     TPG FOF V-B, L.P. By:   TPG GenPar V, L.P., its General
Partner     By:   TPG GenPar V, L.P., its General Partner By:   TPG Advisors V,
Inc., its General Partner     By:   TPG Advisors V, Inc., its General Partner
By:  

/s/ Ronald Cami

    By:  

/s/ Ronald Cami

 

Name: Ronald Cami

Title:   Vice President

     

Name: Ronald Cami

Title:   Vice President

TPG BIOTECHNOLOGY PARTNERS III, L.P.     TPG ICEBERG CO-INVEST LLC By:   TPG
Biotechnology GenPar III, L.P.,     By:  

/s/ Ronald Cami

its General Partner       Name: Ronald Cami         Title:   Vice President By:
  TPG Biotech Advisors III, LLC,       its General Partner       By:  

/s/ Ronald Cami

       

Name: Ronald Cami

Title:   Vice President

      TPG FOF VI SPV, L.P.       By:   TPG Advisors VI, Inc., its General
Partner       By:  

/s/ Ronald Cami

       

Name: Ronald Cami

Title:   Vice President

     

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

CPP INVESTMENT BOARD PRIVATE HOLDINGS INC. By:  

/s/ André Bourbonnais

  Name: André Bourbonnais   Title:   Authorized Signatory By:  

/s/ Mark Jenkins

  Name: Mark Jenkins   Title:   Authorized Signatory

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

GREEN EQUITY INVESTORS V, L.P. By:   GEI CAPITAL V, LLC, its General Partner By:
 

/s/ John Danhakl

  Name: John Danhakl   Title: Authorized Signatory GREEN EQUITY INVESTORS SIDE
V, L.P. By:   GEI CAPITAL V, LLC, its General Partner By:  

/s/ John Danhakl

  Name: John Danhakl   Title: Authorized Signatory LGP ICEBERG COINVEST, LLC By:
  By:  

/s/ John Danhakl

  Name: John Danhakl   Title: Managing Partner

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

Exhibit 1

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (“Agreement”) is made and entered into as of
[                    ], by and among IMS Health Holdings, Inc., a Delaware
corporation (the “Company”), Healthcare Technology Intermediate, Inc., a
Delaware corporation, Healthcare Technology Intermediate Holdings, Inc., a
Delaware corporation (together with Healthcare Technology Intermediate, Inc.,
the “Intermediate Holdcos”), IMS Health Incorporated, a Delaware corporation
(“Opco”, and together with the Company and the Intermediate Holdcos, the “IMS
Companies” and each an “IMS Company”), and [                    ]
(“Indemnitee”).

WHEREAS, in light of the litigation costs and risks to directors and officers
resulting from their service to companies, and the desire of the IMS Companies
to attract and retain qualified individuals to serve as directors and officers,
it is reasonable, prudent and necessary for each of the IMS Companies to
indemnify and advance expenses on behalf of its and the other IMS Companies’
directors and/or officers to the fullest extent permitted by applicable law so
that they will serve or continue to serve the IMS Companies free from undue
concern regarding such risks;

WHEREAS, the IMS Companies have requested that Indemnitee serve or continue to
serve as a director and/or an officer of one or more of the IMS Companies and
may have requested or may in the future request that Indemnitee serve one or
more IMS Entities (as hereinafter defined) as a director or an officer or in
other capacities;

WHEREAS, one of the conditions that Indemnitee requires in order to serve as a
director and/or an officer of one or more of the IMS Companies is that
Indemnitee be so indemnified; and

WHEREAS, Indemnitee may have certain rights to indemnification, advancement of
expenses and/or insurance provided by one or more of the Designating
Stockholders (as hereinafter defined) (or their affiliates) and/or any insurer
providing insurance coverage under any policy purchased or maintained by such
Designating Stockholders (or their affiliates), which Indemnitee, the IMS
Companies and the Designating Stockholders (or their affiliates) intend to be
secondary to the primary obligation of the IMS Companies to indemnify Indemnitee
as provided herein, with the IMS Companies’ acknowledgement of and agreement to
the foregoing being a material condition to Indemnitee’s willingness to serve as
a director and/or officer of each of the IMS Companies.

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the IMS Companies and Indemnitee do hereby covenant and agree as
follows:

1. Services by Indemnitee. Indemnitee agrees to serve as a director and/or an
officer of one or more of the IMS Companies. Indemnitee may at any time and for
any reason resign from such position (subject to any contractual obligation the
Indemnitee may have under any other agreement).

2. Indemnification—General. On the terms and subject to the conditions of this
Agreement, the IMS Companies shall, to the fullest extent permitted by law,
indemnify Indemnitee with respect to, and hold Indemnitee harmless from and
against, all losses, damages,

 

- 44 -



--------------------------------------------------------------------------------

liabilities, judgments, fines, penalties, costs, amounts paid in settlement,
Expenses (as hereinafter defined) and other amounts that Indemnitee reasonably
incurs and that result from, arise in connection with or are by reason of
Indemnitee’s Corporate Status (as hereinafter defined) and shall advance
Expenses to Indemnitee. The obligations of the IMS Companies under this
Agreement (a) are joint and several obligations of each IMS Company, (b) shall
continue after such time as Indemnitee ceases to serve as a director or an
officer of the IMS Companies or in any other Corporate Status, and (c) include,
without limitation, claims for monetary damages against Indemnitee in respect of
any actual or alleged liability or other loss of Indemnitee, to the fullest
extent permitted under applicable law (including, if applicable, Section 145 of
the Delaware General Corporation Law) as in existence on the date hereof and as
amended from time to time. A limitation under law of any IMS Company on
providing indemnification or an advance of expenses to Indemnitee shall not
limit the indemnification and advancement obligations of any IMS Company not so
limited.

3. Proceedings Other Than Proceedings by or in the Right of the IMS Companies.
If in connection with or by reason of Indemnitee’s Corporate Status, Indemnitee
was, is, or is threatened to be made, a party to or a participant in any
Proceeding (as hereinafter defined) other than a Proceeding by or in the right
of any of the IMS Companies to procure a judgment in its favor, the IMS
Companies shall, to the fullest extent permitted by law, indemnify Indemnitee
with respect to, and hold Indemnitee harmless from and against, all Expenses,
losses, damages, liabilities, judgments, penalties, fines and amounts paid in
settlement (including all interest, assessments and other charges paid or
payable in connection with or in respect of such liabilities, judgments,
penalties, fines and amounts paid in settlement) reasonably incurred by
Indemnitee or on behalf of Indemnitee in connection with such Proceeding or any
claim, issue or matter therein.

4. Proceedings by or in the Right of the IMS Companies. If in connection with or
by reason of Indemnitee’s Corporate Status, Indemnitee was, is, or is threatened
to be made, a party to or a participant in any Proceeding by or in the right of
any of the IMS Companies to procure a judgment in such IMS Company’s favor, the
IMS Companies shall, to the fullest extent permitted by law, indemnify
Indemnitee with respect to, and hold Indemnitee harmless from and against, all
Expenses reasonably incurred by Indemnitee or on behalf of Indemnitee in
connection with such Proceeding or any claim, issue or matter therein.

5. Mandatory Indemnification in Case of Successful Defense. Notwithstanding any
other provision of this Agreement, to the extent that Indemnitee is, by reason
of Indemnitee’s Corporate Status, a party to (or a participant in) and is
successful, on the merits or otherwise, in defense of any Proceeding or any
claim, issue or matter therein (including, without limitation, any Proceeding
brought by or in the right of any IMS Company), the IMS Companies shall, to the
fullest extent permitted by law, indemnify Indemnitee with respect to, and hold
Indemnitee harmless from and against, all Expenses reasonably incurred by
Indemnitee or on behalf of Indemnitee in connection therewith. If Indemnitee is
not wholly successful in defense of such Proceeding but is successful, on the
merits or otherwise, as to one or more but less than all claims, issues or
matters in such Proceeding, the IMS Companies shall, to the fullest extent
permitted by law, indemnify Indemnitee against all Expenses reasonably incurred
by Indemnitee or on behalf of Indemnitee in connection with each successfully
resolved claim, issue or matter. For purposes of this Section 5 and without
limitation, the termination of any claim, issue or

 

- 45 -



--------------------------------------------------------------------------------

matter in such a Proceeding by dismissal, with or without prejudice, on
substantive or procedural grounds, or settlement of any such claim prior to a
final judgment by a court of competent jurisdiction with respect to such
Proceeding, shall be deemed to be a successful result as to such claim, issue or
matter; provided, however, that any settlement of any claim, issue or matter in
such a Proceeding shall not be deemed to be a successful result as to such
claim, issue or matter if such settlement is effected by Indemnitee without the
IMS Companies’ prior written consent, which consent shall not be unreasonably
withheld, delayed or conditioned.

6. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement or otherwise to indemnification by any of the IMS Companies for
some or a portion of the Expenses, liabilities, judgments, penalties, fines and
amounts paid in settlement (including all interest, assessments and other
charges paid or payable in connection with or in respect of such liabilities,
judgments, penalties, fines and amounts paid in settlement) incurred by
Indemnitee or on behalf of Indemnitee in connection with a Proceeding or any
claim, issue or matter therein, in whole or in part, the IMS Companies shall, to
the fullest extent permitted by law, indemnify Indemnitee to the fullest extent
to which Indemnitee is entitled to such indemnification.

7. Indemnification for Additional Expenses Incurred to Secure Recovery or as
Witness.

(a) The IMS Companies shall, to the fullest extent permitted by law, indemnify
Indemnitee with respect to, and hold Indemnitee harmless from and against, any
and all Expenses and, if requested by Indemnitee, shall advance on an
as-incurred basis (as provided in Section 8 of this Agreement) such Expenses to
Indemnitee, which are incurred by Indemnitee in connection with any action or
proceeding or part thereof brought by Indemnitee for (i) indemnification or
advance payment of Expenses by the IMS Companies under this Agreement, any other
agreement, the Certificate of Incorporation or By-laws of the applicable IMS
Company as now or hereafter in effect, or pursuant to Section 6.11 of the
Agreement and Plan of Merger, dated November 5, 2009, by and among IMS, the
Company and Healthcare Technology Acquisition, Inc.; or (ii) recovery under any
director and officer liability insurance policies maintained by any IMS Entity.

(b) To the extent that Indemnitee is, by reason of Indemnitee’s Corporate
Status, a witness (or is forced or asked to respond to discovery requests) in
any Proceeding to which Indemnitee is not a party, the IMS Companies shall, to
the fullest extent permitted by law, indemnify Indemnitee with respect to, and
hold Indemnitee harmless from and against, and the IMS Companies will advance on
an as-incurred basis (as provided in Section 8 of this Agreement), all Expenses
reasonably incurred by Indemnitee or on behalf of Indemnitee in connection
therewith.

8. Advancement of Expenses. The IMS Companies shall, to the fullest extent
permitted by law, pay on a current and as-incurred basis all Expenses incurred
by Indemnitee in connection with any Proceeding in any way connected with,
resulting from or relating to Indemnitee’s Corporate Status. Such Expenses shall
be paid in advance of the final disposition of such Proceeding, without regard
to whether Indemnitee will ultimately be entitled to be indemnified for such
Expenses and without regard to whether an Adverse Determination (as

 

- 46 -



--------------------------------------------------------------------------------

hereinafter defined) has been or may be made. Upon submission of a request for
advancement of Expenses pursuant to Section 9(c) of this Agreement, Indemnitee
shall be entitled to advancement of Expenses as provided in this Section 8, and
such advancement of Expenses shall continue until such time (if any) as there is
a final non-appealable judicial determination that Indemnitee is not entitled to
indemnification. Indemnitee shall repay such amounts advanced if and to the
extent that it shall ultimately be determined in a decision by a court of
competent jurisdiction from which no appeal can be taken that Indemnitee is not
entitled to be indemnified by the IMS Companies for such Expenses. Such
repayment obligation shall be unsecured and shall not bear interest. The IMS
Companies shall not impose on Indemnitee additional conditions to advancement or
require from Indemnitee additional undertakings regarding repayment. Indemnitee
shall, in all events, be entitled to advancement of Expenses, without regard to
Indemnitee’s ultimate entitlement to indemnification, until the final
determination of the Proceeding.

9. Indemnification Procedures.

(a) Notice of Proceeding. Indemnitee agrees to notify the IMS Companies promptly
upon being served with any summons, citation, subpoena, complaint, indictment,
information or other document relating to any Proceeding or matter which may be
subject to indemnification or advancement of Expenses hereunder. Any failure by
Indemnitee to notify any IMS Company will not relieve the IMS Companies of its
advancement or indemnification obligations under this Agreement unless, and only
to the extent that, the IMS Companies can establish that such omission to notify
resulted in actual and material prejudice to it which prejudice cannot be
reversed or otherwise eliminated without any material negative effect on the IMS
Companies, and the omission to notify such IMS Companies will, in any event, not
relieve any IMS Company from any liability which it may have to indemnify
Indemnitee otherwise than under this Agreement. If, at the time of receipt of
any such notice, the IMS Companies have director and officer liability insurance
policies in effect, the IMS Companies will promptly notify the relevant insurers
in accordance with the procedures and requirements of such policies.

(b) Defense; Settlement. Indemnitee shall have the sole right and obligation to
control the defense or conduct of any claim or Proceeding with respect to
Indemnitee. The IMS Companies shall not, without the prior written consent of
Indemnitee, which may be provided or withheld in Indemnitee’s sole discretion,
effect any settlement of any Proceeding against Indemnitee or which could have
been brought against Indemnitee or which potentially or actually imposes any
cost, liability, exposure or burden on Indemnitee unless (i) such settlement
solely involves the payment of money or performance of any obligation by persons
other than Indemnitee and includes an unconditional, full release of Indemnitee
by all relevant parties from all liability on any matters that are the subject
of such Proceeding and an acknowledgment that Indemnitee denies all wrongdoing
in connection with such matters and (ii) the IMS Companies have fully
indemnified the Indemnitee with respect to, and held Indemnitee harmless from
and against, all Expenses and other amounts incurred by Indemnitee or on behalf
of Indemnitee in connection with such Proceeding. The IMS Companies shall not be
obligated to indemnify Indemnitee against amounts paid in settlement of a
Proceeding against Indemnitee if such settlement is effected by Indemnitee
without the IMS Companies’ prior written consent, which consent shall not be
unreasonably withheld, delayed or conditioned, unless such settlement solely
involves the payment of money or performance of any obligation by persons other
than the IMS

 

- 47 -



--------------------------------------------------------------------------------

Companies and includes an unconditional release of the IMS Companies by any
party to such Proceeding other than the Indemnitee from all liability on any
matters that are the subject of such Proceeding and an acknowledgment that the
IMS Companies deny all wrongdoing in connection with such matters.

(c) Request for Advancement; Request for Indemnification.

(i) To obtain advancement of Expenses under this Agreement, Indemnitee shall
submit to the IMS Companies a written request therefor, together with such
invoices or other supporting information as may be reasonably requested by the
IMS Companies and reasonably available to Indemnitee, and, only to the extent
required by applicable law which cannot be waived, an unsecured written
undertaking to repay amounts advanced. The IMS Companies shall make advance
payment of Expenses to Indemnitee no later than five (5) business days after
receipt of the written request for advancement (and each subsequent request for
advancement) by Indemnitee. If, at the time of receipt of any such written
request for advancement of Expenses, the IMS Companies have director and officer
insurance policies in effect, the IMS Companies will promptly notify the
relevant insurers in accordance with the procedures and requirements of such
policies. The IMS Companies shall thereafter keep such director and officer
insurers informed of the status of the Proceeding or other claim and take such
other actions, as appropriate to secure coverage of Indemnitee for such claim.

(ii) To obtain indemnification under this Agreement, at any time before or after
submission of a request for advancement pursuant to Section 9(c)(i) of this
Agreement, Indemnitee may submit a written request for indemnification
hereunder. The time at which Indemnitee submits a written request for
indemnification shall be determined by the Indemnitee in the Indemnitee’s sole
discretion. Once Indemnitee submits such a written request for indemnification
(and only at such time that Indemnitee submits such a written request for
indemnification), a Determination (as hereinafter defined) shall thereafter be
made, as provided in and only to the extent required by Section 9(d) of this
Agreement. In no event shall a Determination be made, or required to be made, as
a condition to or otherwise in connection with any advancement of Expenses
pursuant to Section 8 and Section 9(c)(i) of this Agreement. If, at the time of
receipt of any such request for indemnification, the IMS Companies have director
and officer insurance policies in effect, the IMS Companies will promptly notify
the relevant insurers and take such other actions as necessary or appropriate to
secure coverage of Indemnitee for such claim in accordance with the procedures
and requirements of such policies.

(d) Determination. The IMS Companies agree that Indemnitee shall be indemnified
to the fullest extent permitted by law and that no Determination shall be
required in connection with such indemnification unless specifically required by
applicable law which cannot be waived. In no event shall a Determination be
required in connection with indemnification for Expenses pursuant to Section 7
of this Agreement or incurred in connection with any Proceeding or portion
thereof with respect to which Indemnitee has been successful on the merits or
otherwise. Any decision that a Determination is required by law in connection
with any other indemnification of Indemnitee, and any such Determination, shall
be made within twenty (20) days after receipt of Indemnitee’s written request
for indemnification pursuant to Section 9(c)(ii) and such Determination shall be
made either (i) by the Disinterested Directors (as hereinafter defined), even
though less than a quorum, so long as Indemnitee does not request that

 

- 48 -



--------------------------------------------------------------------------------

such Determination be made by Independent Counsel (as hereinafter defined), or
(ii) if so requested by Indemnitee, in Indemnitee’s sole discretion, by
Independent Counsel in a written opinion to the IMS Companies and Indemnitee. If
a Determination is made that Indemnitee is entitled to indemnification, payment
to Indemnitee shall be made within five (5) business days after such
Determination. Indemnitee shall reasonably cooperate with the person, persons or
entity making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such Determination. Any
Expenses incurred by Indemnitee in so cooperating with the Disinterested
Directors or Independent Counsel, as the case may be, making such determination
shall be advanced and borne by the IMS Companies (irrespective of the
Determination as to Indemnitee’s entitlement to indemnification) and each IMS
Company is liable to indemnify and hold Indemnitee harmless therefrom. If the
person, persons or entity empowered or selected under this Section 9(d) to
determine whether Indemnitee is entitled to indemnification shall not have made
a determination within twenty (20) days after receipt by the IMS Companies of
the request therefor, the requisite determination of entitlement to
indemnification shall, to the fullest extent not prohibited by law, be deemed to
have been made and Indemnitee shall be entitled to such indemnification, absent
(i) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with the request for indemnification, or (ii) a
prohibition of such indemnification under applicable law; provided, however,
that such twenty (20) day period may be extended for a reasonable time, not to
exceed an additional twenty (20) days, if the person, persons or entity making
the determination with respect to entitlement to indemnification in good faith
requires such additional time for the obtaining or evaluating of documentation
and/or information relating thereto; and provided, further, that the foregoing
provisions of this Section 9(d) shall not apply if the determination of
entitlement to indemnification is to be made by Independent Counsel pursuant to
Section 9(e).

(e) Independent Counsel. In the event Indemnitee requests that the Determination
be made by Independent Counsel pursuant to Section 9(d) of this Agreement, the
Independent Counsel shall be selected as provided in this Section 9(e). The
Independent Counsel shall be selected by Indemnitee (unless Indemnitee shall
request that such selection be made by the Board of Directors, in which event
the Board of Directors shall make such selection on behalf of the IMS Companies,
subject to the remaining provisions of this Section 9(e)), and Indemnitee or the
IMS Companies, as the case may be, shall give written notice to the other,
advising the IMS Companies or Indemnitee of the identity of the Independent
Counsel so selected. The IMS Companies or Indemnitee, as the case may be, may,
within five (5) days after such written notice of selection shall have been
received, deliver to Indemnitee or the Company, as the case may be, a written
objection to such selection; provided, however, that such objection may be
asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in Section 15 of this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person so
selected shall act as Independent Counsel. If a written objection is so made and
substantiated, the Independent Counsel so selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court of competent
jurisdiction has determined that such objection is without merit. If, within ten
(10) days after submission by Indemnitee of a written request for
indemnification pursuant to Section 9(c)(ii) of

 

- 49 -



--------------------------------------------------------------------------------

this Agreement and after a request for the appointment of Independent Counsel
has been made, no Independent Counsel shall have been selected and not objected
to, either the IMS Companies or Indemnitee may petition a court of competent
jurisdiction for resolution of any objection which shall have been made by the
IMS Companies or Indemnitee to the other’s selection of Independent Counsel
and/or for the appointment as Independent Counsel of a person selected by the
court or by such other person as the court shall designate, and the person with
respect to whom all objections are so resolved or the person so appointed shall
act as Independent Counsel under Section 9(d) of this Agreement. Upon the due
commencement of any judicial proceeding or arbitration pursuant to Section 9(f)
of this Agreement, Independent Counsel shall be discharged and relieved of any
further responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing). Any expenses incurred by or in connection
with the appointment of Independent Counsel shall be borne by the IMS Companies
(irrespective of the Determination of Indemnitee’s entitlement to
indemnification) and not by Indemnitee.

(f) Consequences of Determination; Remedies of Indemnitee. The IMS Companies
shall be bound by and shall have no right to challenge a Favorable
Determination. If an Adverse Determination is made, or if for any other reason
the IMS Companies do not make timely indemnification payments or advances of
Expenses, Indemnitee shall have the right to commence a Proceeding before a
court of competent jurisdiction to challenge such Adverse Determination and/or
to require the IMS Companies to make such payments or advances (and the Company
shall have the right to defend its position in such Proceeding and to appeal any
adverse judgment in such Proceeding). Indemnitee shall be entitled to be
indemnified for all Expenses incurred in connection with such a Proceeding and
to have such Expenses advanced by the Company in accordance with Section 8 of
this Agreement. If Indemnitee fails to challenge an Adverse Determination within
twenty (20) business days, or if Indemnitee challenges an Adverse Determination
and such Adverse Determination has been upheld by a final judgment of a court of
competent jurisdiction from which no appeal can be taken, then, to the extent
and only to the extent required by such Adverse Determination or final judgment,
the IMS Companies shall not be obligated to indemnify Indemnitee under this
Agreement.

(g) Presumptions; Burden and Standard of Proof. The parties intend and agree
that, to the extent permitted by law, in connection with any Determination with
respect to Indemnitee’s entitlement to indemnification hereunder by any person,
including a court:

(i) it will be presumed that Indemnitee is entitled to indemnification under
this Agreement (notwithstanding any Adverse Determination), and the IMS Entities
or any other person or entity challenging such right will have the burden of
proof to overcome that presumption in connection with the making by any person,
persons or entity of any determination contrary to that presumption;

(ii) the termination of any action, suit or proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that Indemnitee did not act in good
faith and in a manner which Indemnitee reasonably believed to be in or not
opposed to the best interests of the applicable IMS Entity, and, with respect to
any criminal action or proceeding, had reasonable cause to believe that
Indemnitee’s conduct was unlawful;

 

- 50 -



--------------------------------------------------------------------------------

(iii) Indemnitee will be deemed to have acted in good faith if Indemnitee’s
action is based on the records or books of account of the applicable IMS Entity,
including financial statements, or on information supplied to Indemnitee by the
officers, employees, or committees of the board of directors of the applicable
IMS Entity, or on the advice of legal counsel or other advisors (including
financial advisors and accountants) for the applicable IMS Entity or on
information or records given in reports made to the applicable IMS Entity by an
independent certified public accountant or by an appraiser or other expert or
advisor selected by the applicable IMS Entity; and

(iv) the knowledge and/or actions, or failure to act, of any director, officer,
agent or employee of any of the IMS Entities or relevant enterprises will not be
imputed to Indemnitee in a manner that limits or otherwise adversely affects
Indemnitee’s rights hereunder.

The provisions of this Section 9(g) shall not be deemed to be exclusive or to
limit in any way the other circumstances in which Indemnitee may be deemed to
have met the applicable standard of conduct set forth in this Agreement.

10. Remedies of Indemnitee.

(a) In the event that (i) a determination is made pursuant to Section 9(d) of
this Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 8
and Section 9(c)(i) of this Agreement, (iii) no determination of entitlement to
indemnification shall have been made pursuant to Section 9(d) of this Agreement
within twenty (20) days after receipt by the IMS Companies of the request for
indemnification, (iv) payment of indemnification is not made pursuant to
Section 5, 6 or 7 of this Agreement within five (5) business days after receipt
by the IMS Companies of a written request therefor, (v) payment of
indemnification pursuant to Section 3, 4 or 7 of this Agreement is not made
within five (5) business days after a determination has been made that
Indemnitee is entitled to indemnification, or (vi) in the event that the IMS
Companies or any other person takes or threatens to take any action to declare
this Agreement void or unenforceable, or institutes any litigation or other
action or Proceeding designed to deny, or to recover from, the Indemnitee the
benefits provided or intended to be provided to the Indemnitee hereunder,
Indemnitee shall be entitled to an adjudication by a court of his entitlement to
such indemnification or advancement of Expenses. Alternatively, Indemnitee, at
his option, may seek an award in arbitration to be conducted by a single
arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association. The IMS Companies shall not oppose Indemnitee’s right
to seek any such adjudication or award in arbitration.

(b) In the event that a determination shall have been made pursuant to
Section 9(d) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 10 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits, in which (i) Indemnitee shall not be prejudiced by
reason of that adverse determination, and (ii) the IMS Companies shall bear the
burden of establishing that Indemnitee is not entitled to indemnification.

 

- 51 -



--------------------------------------------------------------------------------

(c) If a determination shall have been made pursuant to Section 9(d) of this
Agreement that Indemnitee is entitled to indemnification, the IMS Companies
shall be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Section 10, absent (i) a misstatement by Indemnitee
of a material fact, or an omission of a material fact necessary to make
Indemnitee’s statement not materially misleading, in connection with the request
for indemnification, or (ii) a prohibition of such indemnification under
applicable law.

(d) The IMS Companies shall, to the fullest extent not prohibited by law, be
precluded from asserting in any judicial proceeding or arbitration commenced
pursuant to this Section 10 that the procedures and presumptions of this
Agreement are not valid, binding and enforceable and shall stipulate in any such
court or before any such arbitrator that the IMS Companies are bound by all the
provisions of this Agreement.

11. Insurance; Subrogation; Other Rights of Recovery, etc.

(a) Each IMS Company shall use its reasonable best efforts to purchase and
maintain a policy or policies of insurance with reputable insurance companies
with A.M. Best ratings of “A” or better, providing Indemnitee with coverage for
any liability asserted against, and incurred by, Indemnitee or on Indemnitee’s
behalf by reason of Indemnitee’s Corporate Status, or arising out of
Indemnitee’s status as such, whether or not any such IMS Company would have the
power to indemnify Indemnitee against such liability. Such insurance policies
shall have coverage terms and policy limits at least as favorable to Indemnitee
as the insurance coverage provided to any other director or officer of the IMS
Companies. If any IMS Company has such insurance in effect at the time it
receives from Indemnitee any notice of the commencement of an action, suit,
proceeding or other claim, such IMS Company shall give prompt notice of the
commencement of such action, suit, proceeding or other claim to the insurers and
take such other actions in accordance with the procedures set forth in the
policy as required or appropriate to secure coverage of Indemnitee for such
action, suit, proceeding or other claim. Such IMS Company shall thereafter take
all necessary or desirable action to cause such insurers to pay, on behalf of
Indemnitee, all amounts payable as a result of such action, suit, proceeding or
other claim in accordance with the terms of such policy. Such IMS Company shall
continue to provide such insurance coverage to Indemnitee for a period of at
least ten (10) years after Indemnitee ceases to serve as a director or an
officer or in any other Corporate Status.

(b) In the event of any payment by any IMS Company under this Agreement, such
IMS Company shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee against any other IMS Entity, and Indemnitee
hereby agrees, as a condition to obtaining any advancement or indemnification
from the IMS Companies, to assign to such IMS Company all of Indemnitee’s rights
to obtain from such other IMS Entity such amounts to the extent that they have
been paid by such IMS Company to or for the benefit of Indemnitee as advancement
or indemnification under this Agreement and are adequate to indemnify Indemnitee
with respect to the costs, Expenses or other items to the full extent that
Indemnitee is entitled to indemnification or other payment hereunder; and
Indemnitee will (upon request by the IMS Companies) execute all papers required
and use reasonable best efforts to take all action reasonably necessary to
secure such rights, including execution of such documents as are necessary to
enable such IMS Company to bring suit or enforce such rights.

 

- 52 -



--------------------------------------------------------------------------------

(c) Each of the IMS Companies hereby unconditionally and irrevocably waives,
relinquishes and releases, and covenants and agrees not to exercise (and to
cause each of the other IMS Entities not to exercise), any rights that such IMS
Company may now have or hereafter acquire against any Designating Stockholder
(or former Designating Stockholder) insurer of such Designating Stockholder (or
former Designating Stockholder) or Indemnitee that arise from or relate to the
existence, payment, performance or enforcement of the IMS Companies’ obligations
under this Agreement or under any other indemnification agreement (whether
pursuant to contract, by-laws or charter) with any person or entity, including,
without limitation, any right of subrogation (whether pursuant to contract or
common law), reimbursement, exoneration, contribution or indemnification, or to
be held harmless, and any right to participate in any claim or remedy of
Indemnitee against any Designating Stockholder (or former Designating
Stockholder) or Indemnitee, whether or not such claim, remedy or right arises in
equity or under contract, statute or common law, including, without limitation,
the right to take or receive from any Designating Stockholder (or former
Designating Stockholder) insurer of such Designating Stockholder (or former
Designating Stockholder) or Indemnitee, directly or indirectly, in cash or other
property or by set-off or in any other manner, payment or security on account of
such claim, remedy or right.

(d) The IMS Companies shall not be liable to pay or advance to Indemnitee any
amounts otherwise indemnifiable under this Agreement or under any other
indemnification agreement if, and to the extent that, Indemnitee has otherwise
actually received such payment under any insurance policy, contract, agreement
or otherwise; provided, however, that (i) the IMS Companies hereby agree that
they are the indemnitors of first resort under this Agreement and under any
other indemnification agreement (i.e., their obligations to Indemnitee under
this Agreement or any other agreement or undertaking to provide advancement
and/or indemnification to Indemnitee are primary and any obligation of any
Designating Stockholder (or any affiliate thereof other than an IMS Company)
and/or any obligation of any insurer providing insurance coverage under any
policy purchased or maintained by such Designating Stockholders (or by any
affiliate thereof, other than an IMS Company) to provide advancement or
indemnification for the same Expenses, liabilities, judgments, penalties, fines
and amounts paid in settlement (including all interest, assessments and other
charges paid or payable in connection with or in respect of such Expenses,
liabilities, judgments, penalties, fines and amounts paid in settlement)
incurred by Indemnitee are secondary), and (ii) if any Designating Stockholder
(or any affiliate thereof other than an IMS Entity) pays or causes to be paid,
for any reason, any amounts otherwise indemnifiable hereunder or under any other
indemnification agreement (whether pursuant to contract, by-laws or charter)
with Indemnitee, then (x) such Designating Stockholder (or such affiliate, as
the case may be) shall be fully subrogated to all rights of Indemnitee with
respect to such payment and (y) the IMS Companies shall fully indemnify,
reimburse and hold harmless such Designating Stockholder (or such other
affiliate) for all such payments actually made by such Designating Stockholder
(or such other affiliate).

(e) The IMS Companies’ obligation to indemnify or advance Expenses hereunder to
Indemnitee in respect of or relating to Indemnitee’s service at the request of
any of the IMS Companies as a director, officer, employee, fiduciary, trustee,
representative, partner or agent of any other IMS Entity shall be reduced by any
amount Indemnitee has actually received as payment of indemnification or
advancement of Expenses from such other IMS Entity, except to the extent that
such indemnification payments and advance payment of Expenses when taken
together with any such amount actually received from other IMS Entities or under
director and officer insurance policies maintained by one or more IMS Entities
are inadequate to fully pay all costs, Expenses or other items to the full
extent that Indemnitee is otherwise entitled to indemnification or other payment
hereunder.

 

- 53 -



--------------------------------------------------------------------------------

(f) Except as provided in Sections 11(c), 11(d) and 11(e) of this Agreement, the
rights to indemnification and advancement of Expenses as provided by this
Agreement shall not be deemed exclusive of any other rights to which Indemnitee
may at any time, whenever conferred or arising, be entitled under applicable
law, under the IMS Entities’ Certificates of Incorporation or By-Laws, or under
any other agreement including the Agreement and Plan of Merger, dated
November 5, 2009, by and among IMS, the Company and Healthcare Technology
Acquisition, Inc., vote of stockholders or resolution of directors of any IMS
Entity, or otherwise. Indemnitee’s rights under this Agreement are present
contractual rights that fully vest upon Indemnitee’s first service as a director
or an officer of any of the IMS Companies. The Parties hereby agree that
Sections 11(c), 11(d) and 11(e) of this Agreement shall be deemed exclusive and
shall be deemed to modify, amend and clarify any right to indemnification or
advancement provided to Indemnitee under any other contract, agreement or
document with any IMS Entity.

(g) No amendment, alteration or repeal of this Agreement or of any provision
hereof shall limit or restrict any right of Indemnitee under this Agreement in
respect of any action taken or omitted by such Indemnitee in Indemnitee’s
Corporate Status prior to such amendment, alteration or repeal. To the extent
that a change in the General Corporation Law of the State of Delaware (or other
applicable law), whether by statute or judicial decision, permits greater
indemnification or advancement of Expenses than would be afforded currently
under the IMS Entities’ Certificates of Incorporation or By-Laws and this
Agreement, it is the intent of the parties hereto that Indemnitee enjoy by this
Agreement the greater benefits so afforded by such change. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.

12. Employment Rights; Successors; Third Party Beneficiaries.

(a) This Agreement shall not be deemed an employment contract between the IMS
Companies and Indemnitee. This Agreement shall continue in force as provided
above after Indemnitee has ceased to serve as a director and/or an officer of
the IMS Companies or any other Corporate Status.

(b) This Agreement shall be binding upon each of the IMS Companies and their
successors and assigns and shall inure to the benefit of Indemnitee and
Indemnitee’s heirs, executors and administrators. If any of the IMS Companies or
any of their respective successors or assigns shall (i) consolidate with or
merge into any other corporation or entity and shall not be the continuing or
surviving corporation or entity of such consolidation or merger or (ii) transfer
all or substantially all of its properties and assets to any individual,
corporation or other entity, then, and in each such case, proper provisions
shall be made so that the successors and assigns of the IMS Companies shall
assume all of the obligations set forth in this Agreement.

(c) The Designating Stockholders are express third party beneficiaries of this
Agreement, are entitled to rely upon this Agreement, and may specifically
enforce the IMS Companies’ obligations hereunder (including but not limited to
the obligations specified in Section 11 of this Agreement) as though a party
hereunder.

13. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever: (a) the
validity, legality and

 

- 54 -



--------------------------------------------------------------------------------

enforceability of the remaining provisions of this Agreement (including without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby; (b) such provision or provisions shall be deemed reformed to the extent
necessary to conform to applicable law and to give the maximum effect to the
intent of the parties hereto; and (c) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of any
Section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.

14. Exception to Right of Indemnification or Advancement of Expenses.
Notwithstanding any other provision of this Agreement and except as provided in
Section 7(a) of this Agreement or as may otherwise be agreed by any IMS Company,
Indemnitee shall not be entitled to indemnification or advancement of Expenses
under this Agreement with respect to any Proceeding brought by Indemnitee (other
than a Proceeding by Indemnitee (i) by way of defense or counterclaim or other
similar portion of a Proceeding, (ii) to enforce Indemnitee’s rights under this
Agreement or (iii) to enforce any other rights of Indemnitee to indemnification,
advancement or contribution from the IMS Companies under any other contract,
by-laws or charter or under statute or other law, including any rights under
Section 145 of the Delaware General Corporation Law), unless the bringing of
such Proceeding or making of such claim shall have been approved by the Board of
Directors of the applicable IMS Company.

15. Definitions. For purposes of this Agreement:

(a) “Board of Directors” means the board of directors of the Company.

(b) “By-laws” means (i) in the case of the Company, its by-laws, (ii) in the
case of the Intermediate Holdcos, their by-laws, (iii) in the case of Opco, its
by-laws, and (iv) in the case of any other entity, its by-laws or similar
governing document, in each case ((i) through (iv)), as such governing document
is amended from time to time.

(c) “Certificate of Incorporation” means, (i) in the case of the Company, its
certificate of incorporation, (ii) in the case of the Intermediate Holdcos,
their certificates of incorporation, (iii) in the case of Opco, its certificate
of incorporation, and (iv) in the case of any other entity, its certificate of
incorporation, articles of incorporation or similar constituting document, in
each case ((i) through (iv)), as such constituting document is amended from time
to time.

(d) “Corporate Status” describes the status of a person by reason of such
person’s past, present or future service as a director, officer, employee,
fiduciary, trustee, or agent of any of the IMS Companies (including, without
limitation, one who serves at the request of any of the IMS Companies as a
director, officer, employee, fiduciary, trustee or agent of any other IMS
Entity).

(e) “CPPIB Entities” means CPP Investment Board Private Holdings Inc. and any
other investment entity or related management company that is an affiliate of
CPP Investment Board Private Holdings Inc. (other than any IMS Entity) or that
is advised by the same investment adviser as any of the foregoing entities or by
an affiliate of such investment adviser.

 

- 55 -



--------------------------------------------------------------------------------

(f) “Designating Stockholder” means any of the Sponsors, in each case so long as
an individual designated (directly or indirectly) by the Sponsors or any of
their respective affiliates (as provided by the Company’s Certificate of
Incorporation, By-laws and Stockholders Agreement) serves or has served as a
director and/or officer of any IMS Entity.

(g) “Determination” means a determination that either (x) there is a reasonable
basis for the conclusion that indemnification of Indemnitee is proper in the
circumstances because Indemnitee met a/the particular standard(s) of conduct (a
“Favorable Determination”) or (y) there is no reasonable basis for the
conclusion that indemnification of Indemnitee is proper in the circumstances
because Indemnitee met a/the particular standard(s) of conduct (an “Adverse
Determination”). An Adverse Determination shall include the decision that a
Determination was required in connection with indemnification and the decision
as to the applicable standard of conduct.

(h) “Disinterested Director” means a director of the Company (or, if a
Determination is necessary with respect to an IMS Company other than the
Company, a director of such IMS Company) who is not and was not a party to the
Proceeding in respect of which indemnification is sought by Indemnitee and does
not otherwise have an interest materially adverse to any interest of the
Indemnitee.

(i) “Expenses” shall mean all direct and indirect costs, fees and expenses of
any type or nature whatsoever and shall specifically include, without
limitation, all reasonable attorneys’ fees, retainers, court costs, transcript
costs, fees and costs of experts, witness fees and costs, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, any federal, state, local or foreign taxes imposed on
Indemnitee as a result of the actual or deemed receipt of any payments under
this Agreement, ERISA excise taxes and penalties, and all other disbursements or
expenses of the types customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, being or preparing
to be a witness, in, or otherwise participating in, a Proceeding or an appeal
resulting from a Proceeding, including, but not limited to, the premium for
appeal bonds, attachment bonds or similar bonds and all interest, assessments
and other charges paid or payable in connection with or in respect of any such
Expenses, and shall also specifically include, without limitation, all
reasonable attorneys’ fees and all other expenses incurred by or on behalf of
Indemnitee in connection with preparing and submitting any requests or
statements for indemnification, advancement, contribution or any other right
provided by this Agreement. Expenses, however, shall not include amounts of
judgments or fines against Indemnitee.

(j) “IMS Entity” means any IMS Company, any of their respective subsidiaries and
any other corporation, partnership, limited liability company, joint venture,
trust, employee benefit plan or other enterprise with respect to which
Indemnitee serves as a director, officer, employee, partner, representative,
fiduciary, trustee, or agent, or in any similar capacity, at the request of any
IMS Company.

(k) “Independent Counsel” means, at any time, any law firm, or a member of a law
firm, that (a) is experienced in matters of corporation law and (b) is not, at
such time, or has not been in the five years prior to such time, retained to
represent: (i) any IMS Entity or Indemnitee in any matter material to either
such party (other than with respect to matters concerning

 

- 56 -



--------------------------------------------------------------------------------

Indemnitee under this Agreement, or of other indemnities under similar
indemnification agreements), or (ii) any other party to the Proceeding giving
rise to a claim for indemnification hereunder. Notwithstanding the foregoing,
the term “Independent Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the IMS Companies or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement. The IMS
Companies agree to pay the reasonable fees and expenses of the Independent
Counsel referred to above and to fully indemnify such counsel against any and
all Expenses, claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto and to be jointly and severally
liable therefor.

(l) “LGP Entities” means Green Equity Partners V, L.P., Green Equity Investors
Side V, L.P, LGP Iceberg Co-Invest, LLC, and any other investment fund or
related management company or general partner that is an affiliate of any of the
foregoing entities (other than any IMS Entity) or that is advised by the same
investment adviser as any of the foregoing entities or by an affiliate of such
investment adviser.

(m) “Proceeding” includes any actual, threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation (formal
or informal), inquiry, administrative hearing or any other actual, threatened,
pending or completed proceeding, whether brought by or in the right of any IMS
Company or otherwise and whether civil, criminal, administrative or
investigative in nature, in which Indemnitee was, is, may be or will be involved
as a party, witness or otherwise, by reason of Indemnitee’s Corporate Status or
by reason of any action taken by Indemnitee or of any inaction on Indemnitee’s
part while acting as director, officer, employees, fiduciary, trustee or agent
of any IMS Entity (in each case whether or not he is acting or serving in any
such capacity or has such status at the time any liability or expense is
incurred for which indemnification or advancement of Expenses can be provided
under this Agreement). If the Indemnitee believes in good faith that a given
situation may lead to or culminate in the institution of a Proceeding, this
shall be considered a Proceeding under this paragraph.

(n) “Sponsors” means, collectively, the TPG Entities, the CPPIB Entities and the
LGP Entities.

(o) “Stockholders Agreement” means the Stockholders Agreement dated as of
February 26, 2010, by and among the IMS Companies and certain of the
stockholders of the Company, as amended from time to time.

(p) “TPG Entities” means TPG Partners V, L.P., TPG FOF V-A, L.P., TPG FOF V-B,
L.P., TPG Partners VI, L.P., TPG FOF VI SPV, L.P., TPG Biotechnology Partners
III, L.P. and TPG Iceberg Co-Invest LLC and any other investment fund or related
investment adviser, management company, managing member or general partner that
is an affiliate of any of the foregoing entities (other than any IMS Entity) or
that is advised by the same investment adviser as any of the foregoing entities
or by an affiliate of such investment adviser.

16. Construction. Whenever required by the context, as used in this Agreement
the singular number shall include the plural, the plural shall include the
singular, and all words herein in any gender shall be deemed to include (as
appropriate) the masculine, feminine and neuter genders.

 

- 57 -



--------------------------------------------------------------------------------

17. Reliance. The IMS Companies expressly confirm and agree that they have
entered into this Agreement and assumed the obligations imposed on each of them
hereby in order to induce Indemnitee to serve as a director and/or an officer of
one or more of the IMS Companies, and the IMS Companies acknowledge that
Indemnitee is relying upon this Agreement in serving as a director and/or an
officer of one or more of the IMS Companies.

18. Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in a writing identified as such by
all of the parties hereto. Except as otherwise expressly provided herein, the
rights of a party hereunder (including the right to enforce the obligations
hereunder of the other parties) may be waived only with the written consent of
such party, and no waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

19. Notice Mechanics. All notices, requests, demands or other communications
hereunder shall be in writing and shall be deemed to have been duly given if
(i) delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:

(a) If to Indemnitee to:

 

    [                    ]  

 

        with a copy to:     Ropes & Gray LLP                 Prudential Tower,
800 Boylston Street                 Boston, MA 02199-3600                 Attn:
Alfred O. Rose & Amanda M. Morrison

(b) If to any IMS Company, to:

 

    c/o IMS Health Incorporated       83 Wooster Heights Road       Danbury, CT
06810       Attn: Harvey A. Ashman  

 

        with a copy to:     Ropes & Gray LLP                 Prudential Tower,
800 Boylston Street                 Boston, MA 02199-3600                 Attn:
Alfred O. Rose & Amanda M. Morrison

 

- 58 -



--------------------------------------------------------------------------------

or to such other address as may have been furnished (in the manner prescribed
above) as follows: (a) in the case of a change in address for notices to
Indemnitee, furnished by Indemnitee to the IMS Companies and (b) in the case of
a change in address for notices to any IMS Company, furnished by the IMS
Companies to Indemnitee.

20. Contribution. To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the IMS Companies, in lieu of indemnifying Indemnitee,
shall contribute to the amount incurred by Indemnitee, whether for judgments,
fines, penalties, excise taxes, amounts paid or to be paid in settlement and/or
for reasonably incurred Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the IMS Companies and
Indemnitee as a result of the event(s) and/or transaction(s) giving cause to
such Proceeding; and/or (ii) the relative fault of the IMS Companies (and their
other directors, officers, employees and agents) and Indemnitee in connection
with such event(s) and/or transaction(s).

21. Governing Law; Submission to Jurisdiction; Appointment of Agent for Service
of Process. This Agreement and the legal relations among the parties shall, to
the fullest extent permitted by law, be governed by, and construed and enforced
in accordance with, the laws of the State of Delaware, without regard to its
conflict of laws rules. The IMS Companies and Indemnitee hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Court of Chancery of
the State of Delaware (the “Delaware Court”), and not in any other state or
federal court in the United States of America or any court in any other country,
(ii) consent to submit to the exclusive jurisdiction of the Delaware Court for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (iii) waive any objection to the laying of venue of any such action
or proceeding in the Delaware Court, and (iv) waive, and agree not to plead or
to make, any claim that any such action or proceeding brought in the Delaware
Court has been brought in an improper or otherwise inconvenient forum.

22. Headings. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

23. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same Agreement.

[Remainder of Page Intentionally Blank]

 

- 59 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

Company:     IMS HEALTH HOLDINGS, INC.     By:         Name:     Title:

 

Intermediate Holdcos:    

HEALTHCARE TECHNOLOGY

INTERMEDIATE, INC.

    By:         Name:     Title:

 

   

HEALTHCARE TECHNOLOGY

INTERMEDIATE HOLDINGS, INC.

    By:         Name:     Title:

 

Opco:     IMS HEALTH INCORPORATED     By:         Name:     Title:

 

Indemnitee:           Name: [                    ]

[Signature Page to Indemnification Agreement]